t c memo united_states tax_court barry b bealor and nancy l bealor et al petitioners v commissioner of internal revenue respondent docket nos filed date 1cases of the following petitioners are consolidated herewith frank a pettisani and lucille m pettisani docket no james d cameron and anita b cameron docket no intercoastal management co and subsidiaries docket no donald p crescenzo and kathleen crescenzo docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no intercoastal management co and subsidiaries docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no mit bryen bryen p a tax_matters_partner docket no w a payroll service bryen bryen p a tax_matters_partner docket no w a payroll service bryen bryen p a tax_matters_partner docket no and frank a pettisani and lucille m pettisani docket no stephen j jozwiak for petitioners in docket nos and fred bryen an officer for petitioners in docket nos and john e becker jr james c fee jr and joseph m abele for respondent subject page contents issues findings_of_fact background mit formation of mit investors in mit organization and management of mit mit employee_leasing arrangement operation of mit petitioner crescenzo's deduction of mit partnership loss post-1980 transactions of mit illustration no purported transactions--mit termination agreement of mit partnership income of mit mit formation of mit investors in mit organization and management of mit mit employee_leasing agreement operation of mit individual petitioners’ deductions of partnership loss intercoastal’s deduction of compensation fee post-1982 transactions of mit the pettisanis’ deductions of interest payments illustration no purported transactions--mit termination agreement of mit partnership income of mit mit mit investors organization and management of mit mit employee_leasing agreement operation of mit tax deductions other developments post-1983 transactions of mit illustration no investment program--mit termination agreement of mit mit income mit mit mit w a payroll service the investors opinion i neither the partners nor the partnerships are entitled to loss deductions based upon payment of machise's payroll costs a the requirement of economic_substance the relationship of the employees and independent contractors to machise and to the partnerships lack of economic_substance of the employee_leasing agreements a structure of the financing b termination agreements c arm's-length negotiations d adherence to contractual terms e reasonableness of income projections f insertion of other entities b lack of profit objective of the employee_leasing partnerships ii the pettisanis are not entitled to deductions for interest claimed on their long-term notes iii intercoastal is not entitled to deduct from its income the accrued interest management fees or override payments to the leasing partnerships iv the transactions at issue are not recognized for purposes of claiming deductions or reporting income a in summary b no procedural defense to determined deficiencies c no need to address other issues memorandum findings_of_fact and opinion beghe judge in seven of these consolidated cases respondent determined deficiencies in federal income taxes as follows taxable docket no petitioners year deficiency barry b bealor dollar_figure and nancy l bealor frank a pettisani big_number and lucille m pettisani james d cameron big_number and anita b cameron intercoastal management co big_number and subsidiaries big_number donald p crescenzo big_number and kathleen crescenzo intercoastal management co big_number and subsidiaries big_number big_number frank a pettisani1 big_number and lucille m pettisani big_number big_number big_number big_number in this case respondent determined substantial deficiencies and additions to tax arising from petitioners' activities including investments in various partnerships_and_s_corporations the only portions of the deficiencies at issue are those that arise from petitioners' claimed interest_expense deductions with respect to their investment in mit in certain of the cases listed above respondent also determined additions to tax under sec_6653 and and and additional interest under sec_6621 by agreement of the parties resolution of petitioners' liabilities for the additions to tax and additional interest has been reserved for other proceedings in five other cases respondent determined administrative adjustments to partnership returns arising from disallowance of claimed partnership losses as follows taxable docket no partnership year adjustment mit dollar_figure mit big_number mit big_number mit big_number w a big_number in the nine remaining cases petitioners have requested the following administrative adjustments reflecting the reduction of reported income to zero if we find that the transactions giving rise to that income are shams taxable docket no partnership year adjustment mit dollar_figure mit big_number mit big_number big_number big_number mit big_number big_number big_number mit big_number 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure big_number big_number big_number mit big_number big_number big_number big_number mit big_number mit big_number big_number big_number w a big_number the cases in the foregoing dockets have been selected by the parties as test cases that will resolve common issues in more than cases in a group identified by respondent as fred bryen promotions most petitioners in the nontest cases have executed piggyback agreements in which they agree with respondent to be bound by the outcomes in the test cases issues the global issue in these consolidated cases is the tax effect of the purported employee_leasing transactions of seven partnerships by agreement of the parties the questions presented for decision are whether the transactions of the seven partnerships had economic_substance and a profit objective because we answer those questions in the negative we hold that neither the partners nor the partnerships are entitled to loss deductions for payroll costs that the pettisani petitioners are not entitled to deductions for interest on certain long-term notes that petitioner intercoastal management co subsidiaries the operator of the business for which worker services were provided is not entitled to deduct from its income ostensible accrued interest management fees or override payments to the partnerships that none of the transactions at issue are recognized for the purpose of claiming deductions or reporting income and that respondent is not estopped from asserting any of the deficiencies or proposed adjustments at issue in view of these holdings we need not answer any of a series of more particularized substantive tax questions that the parties posed whether the partnerships at issue are actually partnerships within the meaning of the internal_revenue_code whether the partnerships are employers under the internal_revenue_code whether the losses claimed by petitioner partners exceed their bases in the partnerships whether the partners were at risk with respect to certain notes they issued and whether the cash_method_of_accounting selected by the partnerships clearly reflected their income findings_of_fact the parties have stipulated some of the facts and the eight sets of stipulations of fact and attached exhibits are incorporated in this opinion background the individual petitioners were residents of new jersey when they filed their petitions the principal_place_of_business of the partnerships known as mit mit mit mit mit mit and w a payroll service was marlton new jersey when their tax_matters_partner filed the petitions relating to the administrative adjustments or requests for adjustments at issue when petitioner intercoastal management co filed its petitions its principal_place_of_business was hammonton new jersey fred bryen fred has been a certified_public_accountant for approximately years from to he was a professor of accounting at rutgers university he is also one of the owners and employees of the accounting firm bryen bryen p a bbpa his son bruce also a certified_public_accountant is also an employee-owner of bbpa marion hunt also a certified_public_accountant is the third owner-employee of bbpa bbpa provided business and tax_advice to clients and prepared tax returns but did not certify financial statements in the mid-1970's fred and bruce began to structure and promote tax_shelters these tax_shelters were structured by fred and primarily promoted by bruce one of bbpa's accounting clients was machise interstate transportation co inc machise a new jersey corporation engaged in hauling gasoline and fuel oil machise was on the accrual_method of accounting and employed a fiscal_year ending june anthony bucci bucci and joseph ingemi ingemi were clients of bbpa in bucci and ingemi each purchased percent of machise's stock at bbpa's suggestion they transferred their machise stock to their newly formed corporation intercoastal management co intercoastal bucci and ingemi were the only shareholders and employees of intercoastal the primary purpose for bbpa's recommending the formation of intercoastal was to provide a means for bucci and ingemi to enjoy a generous pension_plan without providing for the rank and file employees during the years at issue intercoastal filed consolidated federal_income_tax returns with machise for purposes of these findings and opinion intercoastal and machise are essentially the same entity both corporations were dominated by bucci and ingemi and after ingemi's death by bucci alone machise subsequently entered into an employee_leasing agreement with mit personnel co mit personnel a corporation that was owned by bruce bryen bruce at the time a young man agreed to undertake the ownership of mit personnel as a favor to bucci and ingemi and in the hopes of attaining a promised dollar_figure fee from them pursuant to this agreement mit personnel was to provide machise with the employees and independent contractors that machise would need to carry on its business following execution of the agreement the same employees and independent contractors who had worked previously for machise continued to provide the same services for machise fred recommended that mit personnel be formed to enable bucci and ingemi to set up a separate pension_plan for the rank and file employees bbpa also advised bucci and ingemi that the use of mit personnel would minimize their union problems help reduce their exposure to personal liability arising from accidents to the machise tank trucks and minimize their exposure to payroll tax problems if the truck drivers were classified as employees rather than as independent contractors on date bruce transferred ownership of mit personnel equally to stella bucci and lena ingemi the mothers of bucci and ingemi in the first of the tax years at issue bucci and ingemi owned the stock of intercoastal and were its only employees intercoastal owned the stock of machise the operating company the employees and independent contractors who had worked for machise continued to work for machise but now were ostensibly employed by mit personnel a company owned by the mothers of bucci and ingemi the following findings_of_fact describe the form of the transactions that give rise to the tax deductions at issue these findings are necessary for an understanding of the issues presented the descriptions of the transactions however are not meant to indicate that the events described actually happened or that they had any economic_effect we reserve for the opinion below our discussion and conclusions on those matters formation of mit mit fred decided to abandon the mit personnel machise leasing arrangement in order to promote annual tax-shelter partnerships that would utilize machise to this end in fred and bruce organized and promoted a general_partnership named mit mit 80's business address was allison drive cherry hill new jersey the same address as bbpa’s mit moved its business address to 100a centre boulevard marlton new jersey when bbpa moved there mit used the calendar_year as it tax_year in order to carry out its tax-shelter objectives mit employed the cash_method_of_accounting until date when it was required to change to the accrual_method in accordance with a change in the accounting provisions of the internal_revenue_code mit obtained an employer_identification_number from the internal_revenue_service and opened a payroll account at the guarantee bank bucci and ingemi were signatories on this account investors in mit there were nine investors who became partners in mit 80--six individuals a_trust and two partnerships that bbpa had organized one of the individual partners was donald p crescenzo dr crescenzo a dentist who practices in hammonton new jersey the bryens were his accountants bruce recommended that he invest in tax_shelters he invested in mit because of the tax-sheltered nature of the investment dr crescenzo had a lot of faith in the bryens and left the matter of his investment entirely up to bruce he was later surprised to discover that in the course of becoming a partner in mit he had signed a note for dollar_figure the mit investors were provided with a three-page document prepared by bbpa that set forth projections of income and expenses to the end of the partnership term organization and management of mit beginning in date the nine mit investors executed powers of attorney in favor of bbpa thereafter at fred's suggestion bruce signed the partnership_agreement of mit on behalf of its investors who thereby became partners in mit during date the investors including petitioner dr crescenzo also executed promissory notes aggregating dollar_figure million to intercoastal the notes bore interest at the annual rate of percent on the unpaid principal the notes specified that they would be repaid in monthly installments of interest and principal on date intercoastal drew checks on an account at the bank of new jersey totaling dollar_figure million the checks were payable to the mit investors in amounts equal to the face amounts of their notes the investors endorsed these checks to mit these endorsed checks constituted the only capital investments in mit made by the nine investors mit and bbpa also entered into a management agreement drafted by fred dated as of date whereby bbpa agreed to manage mit at fred's behest bruce signed the management agreement on behalf of the mit partners pursuant to their powers of attorney mit employee_leasing arrangement mit and machise entered into an employee_leasing agreement dated as of date the agreement provided that mit would furnish all the employees and independent contractors needed by machise to conduct its business for the calendar_year the agreement specified the duties of the partnership in some detail thus under the heading supply of individuals 3during the investors of mit actually made cash payments totaling dollar_figure to intercoastal as payments of principal and interest on their notes these payments went into a separate set of accounts called the mit ledger they were deposited with the merrill lynch brokerage firm and with the empire savings loan association the agreement provided-- a within ten days of the effective date of this agreement the company shall provide the partnership with an estimate of the job classifications and the number of individuals within each job classification that it will require during each month in in any month the partnership shall be obligated to provide only such number of individuals having only the qualification designated in such notice and estimate by the company b ten days prior to the date that the partnership is to provide an individual to the company the partnership shall provide the company biographical information of such individual containing such information as may be mutually agreed between the partnership and the company the amount of payroll costs to be incurred by the partnership with respect to any such individual shall also be disclosed d the partnership shall have the exclusive right to determine which of its employees shall perform the job services designated by the company according to the terms of this agreement the partnership shall have the right to control and direct the performance of the services of the individuals and shall instruct each individual as to his work hours and the nature of his duties under the heading supply of contractors the agreement provided-- a the company shall provide the partnership at least three days prior to the date needed the number of contractors required for any particular day the type of equipment required the type of product to be hauled and the destination of such product the partnership shall be obligated to provide such number of contractors with the required equipment b one day prior to the date that the partnership is to provide a contractor to the company the partnership shall provide the company such information concerning the contractor and his equipment as may be mutually agreed between the partnership and the company d the partnership shall have the exclusive right to determine the contractor to be used to fulfill the partnership's obligations under this agreement fred provided that the term of the employee_leasing agreement between mit and machise would be for year so that in each succeeding year he could bring in more investors who would be able to deduct their shares of the first-year loss of a new and different tax_shelter partnership bruce signed the employee_leasing agreement on behalf of the partners in mit writing the words by power_of_attorney below each signature journal entries indicate that mit advanced percent of its dollar_figure million capital to intercoastal on date although mit was not specifically required to do so by the employee_leasing agreement the journal entries reflect that these advances took the form of mit 80's further endorsement of dollar_figure million in checks that originally had been drawn by intercoastal made payable to the mit investors and deemed to have been used by them as their initial investment in mit however the journal entries are the only documents indicating the endorsements mit did not in fact endorse these checks to intercoastal none of the checks entered banking channels instead as fred intended they circled back to intercoastal their drawer thus at the conclusion of this series of transactions intercoastal held as an advance the dollar_figure million in checks that it had issued to the partners in exchange for their notes and the partners owed intercoastal dollar_figure million on their notes the above transactions are depicted in illustration no infra p operation of mit following execution of the employee_leasing agreement the same employees and independent contractors who had performed services for machise continued to perform the same services for machise neither machise nor mit personnel--the prior employers--gave written notice of termination to the employees and independent contractors the employees and independent contractors did not submit formal employment applications to mit bucci and ingemi were the individuals most knowledgeable about the detailed work assignments of machise's employees they actually directed and controlled the activities of those employees however there was no provision in the employee lease with mit purportedly the new employer or any other document under which bucci and ingemi were to provide such direction and control nor was there any provision in any agreement for remunerating intercoastal bucci or ingemi for undertaking to manage the machise personnel on behalf of mit machise made weekly cash advances to the guarantee bank payroll account held by mit although it was not required to do so by the employee_leasing agreement these advances were equal to the actual weekly worker service compensation payments to employees and independent contractors the advances were reflected on the books of mit and machise during machise paid dollar_figure into the mit payroll account so that mit could cover the weekly payroll costs for the employees and independent contractors hereafter use of the term payroll costs includes amounts paid with respect to or on behalf of both employees and independent contractors bucci and ingemi retained control of the mit ledger although they were not partners in mit either bucci or ingemi signed the mit checks that paid the employees and independent contractors from the weekly advances made by machise there was also a pension_plan in effect for the rank and file employees bucci decided what investments were to be made for the pension_plan and the comptroller of machise prepared the 4fred testified that there was an oral agreement that machise would advance to mit the funds needed to pay machise's employees and independent contractors for the first months of until mit obtained funds from its incoming partner- investors thereafter mit would repay machise and deposit with machise the estimated amount needed by mit to pay the payroll expenses for the second months as a result each week machise would pay into the mit account the amount needed to meet the machise payroll at the end of the year fred explained it was all washed out quarterly financial statements for the pension_plan by or on behalf of mit payroll_taxes were withheld from employees' wages and remitted to the appropriate state and federal government agencies under mit 80's employer_identification_number the employment_tax returns that were filed showed mit as the employer in the state of new jersey made a claim against mit arising out of an alleged underpayment of unemployment tax contributions in the amount of dollar_figure the employee_leasing agreement required machise to pay mit a compensation fee of percent of the payroll costs paid_by mit with respect to the erstwhile machise employees and independent contractors the 15-percent excess of such costs was the override the override was supposed to compensate mit for its services in providing and paying the employees and independent contractors to perform the services machise required 5the mit personnel co pension_plan was in place for the machise employees before and during the years in issue the mit partnership and successor partnerships apparently were named parties to this plan by virtue of a participation_agreement the evidence includes a valuation report of the mit money_purchase_pension_plan prepared by an independent pension administration company this report indicates that the plan had accrued assets and vesting_schedules attributable to years before mit came into existence additionally the report's terminology speaks of the mit board_of directors and officers these terms are consistent with the employer being a corporation not a partnership in order to carry on its business machise was not required to pay the compensation fee until date months after mit 80's obligation to furnish employees and independent contractors had ceased additionally the employee_leasing agreement allowed machise to defer payment of this fee for more than years until date if it paid a 10-percent per year late charge on all deferred unpaid portions of the compensation fee thus machise was not required to and did not make any payment of the compensation fee to mit during mit under its cash_method_of_accounting accordingly reported a loss of dollar_figure the loss consisted of the following salaries and wages dollar_figure rent--independent contractors big_number big_number payroll_taxes big_number pension_plan insurance big_number big_number professional fees total big_number 6fred explained that with respect to the employee_leasing partnerships all but percent of the compensation fee constituted interest_paid by machise it purportedly owed such interest because of the partnerships' advances of payroll costs during their first-year operations this interest component is to be distinguished from the late charges the late charges represent interest imposed as a result of machise's election not to pay compensation fees in years after completion of the respective partnerships' obligations to supply workers petitioner crescenzo's deduction of mit partnership loss on his individual_income_tax_return for dr crescenzo reported a schedule e partnership loss from mit of dollar_figure representing his 25-percent share of the loss purportedly incurred in by the mit partnership respondent has issued a statutory_notice_of_deficiency to dr crescenzo disallowing this claimed loss deduction post-1980 transactions of mit in machise advanced dollar_figure in cash to mit mit then paid a net dollar_figure in payroll_taxes on its partnership return for mit under its cash_method_of_accounting reported a loss of dollar_figure which is the net payroll tax payment rounded off in mit 80's bank account which had been used as the payroll account during was closed mit billed machise dollar_figure as its compensation fee on date the scheduled payment_date this amount represented the actual payroll costs of dollar_figure plus the dollar_figure net payroll tax paid in plus dollar_figure--which represented the 15-percent override of the payroll costs provided for in the employee_leasing agreement machise did not 7there are often minor differences between the amount of cash paid into the payroll account during the years at issue the cash paid out as payroll costs and the amount of such costs that form the basis of machise's compensation fee calculations the parties have not always explained these relatively minor differences and they are not relevant to our holdings herein pay this amount to mit in or in or in it instead deferred payment of the compensation fee thus becoming subject_to the 10-percent annual late charge on its books for each of those years machise accrued and deducted for federal_income_tax purposes the late charges payable to mit throughout and investors in mit continued to make monthly cash payments of interest and principal on their notes to intercoastal by the end of date dr crescenzo had made payments on his note to intercoastal in the total amount of dollar_figure of this amount dollar_figure was principal and dollar_figure was interest ingemi died early in and bucci became owner of percent of the stock of intercoastal machise in the first few months of dr crescenzo and the other mit investors executed new notes prepared by fred in favor of machise these notes served as substitutes for the partners' original dollar_figure million notes to intercoastal which were canceled some of the new notes were in reduced amounts reflecting investors' intervening payments to intercoastal other notes reflected increased amounts as a result of some investors' increased obligations to bbpa which had occasionally made monthly payments to intercoastal on behalf of those investors 8in the aggregate all the investors in mit paid cash of dollar_figure of which dollar_figure was principal and dollar_figure was interest on date machise drew a check in the amount of dollar_figure to mit this was the amount by which the advances from mit to machise had exceeded the total weekly amounts paid in by machise through the mit payroll account to the employees and independent contractors in a memorandum to one of the partners bruce described this check as a nontaxable return of an advance bruce's memorandum stated that the dollar_figure had been distributed to the partners pro_rata and used by them to make partial payments on the interest due on their notes payable to machise thus the amount of machise’s check circled back to machise on date fred prepared and machise issued to mit a demand note bearing no interest in the face_amount of dollar_figure this note was a partial payment of the 10-percent late charge on the compensation fee due under the employee_leasing agreement fred doubted that machise had enough money to pay the note it was fred's intention however that the note would be endorsed back to machise in a circular movement and never presented for payment in cash on the back of this note was typed pay to the order of machise interstate transportation co machise mit the note also contains the following legend by this endorsement mit distributed dollar_figure to its partners who used the proceeds to pay the annual installments on their notes payable to mit machise see schedules as a result of the endorsement on the dollar_figure note the investors did not make any cash payments on their notes to machise in machise issued similar notes similarly endorsed in date and although in those years the notes were each in the amount of dollar_figure each year the note was issued to mit distributed to the partners and then credited against their liabilities to intercoastal in an entity named machise personnel co mpc purchased all of the financial_assets of machise subject_to any related liabilities that had been generated by the yearly employee_leasing agreements to which machise was a party mpc was a partnership consisting of bucci who had a 999-percent interest and intercoastal with a 001-percent interest mpc was used to remove from the books of machise the receivables and several million dollars of liabilities to mit and its successor partnerships this was done in order to satisfy lenders and suppliers of machise the mit investors' notes to machise were accordingly assigned to mpc on date mpc like machise in prior years issued to mit a demand note bearing no interest in the face_amount of dollar_figure this note was a partial payment of the compensation fee and 10-percent late charges due under the employee_leasing agreement like earlier similar notes from machise this note bore endorsements reflecting that it had been deemed distributed to the mit partners and then credited to their obligations on their notes to intercoastal the following illustration depicts the purported transactions and flows of funds to which mit was a party purported transactions--mit a investment phase partners execute 10-percent notes aggregating dollar_figure million to intercoastal intercoastal draws checks aggregating dollar_figure million to investors investors endorse the checks to mit as capital_investment in mit bookkeeping entries indicate the dollar_figure million in intercoastal checks endorsed to intercoastal although checks are neither endorsed nor otherwise enter banking channels b payroll phase during machise makes weekly transfers totaling dollar_figure to mit payroll account employees and independent contractors are paid from the amounts transferred to the mit payroll account with checks signed by officers of machise c repayment phase in repayment begins repayments take the form of machise demand notes of dollar_figure in compensation fees and late charges issued to mit although the note was for dollar_figure machise had earlier advanced dollar_figure and issued a check for dollar_figure for a total of dollar_figure after the notes were issued by mpc the demand notes and the check for dollar_figure are deemed distributed to the mit partners endorsements reflect that the demand notes and the check for dollar_figure are used to pay partners' installments on their 10-percent notes to machise which had replaced the notes to intercoastal mit employee_leasing program terminated in with mpc's assignment of partners' notes to mit for credit against mpc's obligations to the partnership mcp remained indebted to the partnership for dollar_figure most of which was later claimed as bad_debt_loss by mit partners on transfer of mit personnel co stock in see infra pp termination agreement of mit fred prepared a termination agreement dated date between mit and mpc with respect to the employee_leasing agreement fred signed the termination agreement as vice president of bbpa on behalf of both mit and mpc as stated in that agreement mpc owed dollar_figure to mit but it reduced that amount by dollar_figure by assigning to mit the partners' notes to machise these notes were the substitutes for the notes originally issued by the partners to intercoastal mit was then to distribute these notes to its partners no formal documents to effectuate the assignment of notes from mpc to mit were prepared nor were any such documents prepared to carry out either the distribution of the notes to the partners or the assignment of those notes by the partners to machise additionally under the termination agreement mit purportedly forgave mpc's unpaid late charges on the compensation fee in exchange for mpc's promise to pay dollar_figure as a contract renegotiation fee the purportedly scheduled date of payment of the amounts due under the agreement including the contract renegotiation fee was date this wa sec_1 day past the date upon which the partnership according to the partnership_agreement was to terminate fred testified that there was an oral amendment of the partnership_agreement extending the life of the partnership however the provisions of the partnership_agreement relating to amendments require that amendments be consented to in writing by all of the partners within days of the notice thereunder the termination agreement provided that effective as of date mit would issue an invoice to mpc in the amount of dollar_figure for the contract renegotiation fee no such invoice was issued in the agreement mpc agreed to pay to mit a balance due of dollar_figure this amount included the dollar_figure that mpc had agreed to pay in exchange for forgiveness of the late charges the mit partners' notes were accordingly marked paid the debt of dollar_figure from mpc to mit remained outstanding for several years and was ultimately dealt with as shown infra pp the operation of the mit termination agreement may be depicted as follows owed by mpc to mit as unpaid dollar_figure compensation fee owed by mpc to mit as contract big_number renegotiation fee credited by mpc to mit as assignment big_number of partners' notes to machise amount still owed mit by mpc big_number partnership income of mit in and mit reported net partnership taxable_income of dollar_figure reflecting the receipt of the notes bearing no interest from machise and treating them as the equivalent of cash for the year mit changed its method_of_accounting from the cash_method to the accrual_method on its partnership return for mit reported partnership taxable_income of dollar_figure consisting of dollar_figure one-fourth of the dollar_figure deferred income that it was allocating over years due to the change in accounting_method plus dollar_figure shown as late fee 9in a statement attached to the form_3115 in which mit changed its method_of_accounting bbpa explained that mit was a tax_shelter as defined in sec_461 as such it was precluded from using the cash_method after date bbpa further indicated that mit 80's accrued but not received income was dollar_figure under the pertinent regulations sec_1 1t g i temporary income_tax regs fed reg date it was required to take this amount into account ratably over the next years if it ceased business before the end of those years it was to take the entire balance into account for its last taxable_year sec_1_448-1t temporary income_tax regs fed reg date income less a dollar_figure management fee expense to bbpa on its partnership return for mit reported partnership taxable_income of dollar_figure consisting of dollar_figure one-fourth of the dollar_figure deferred income that it was allocating over years due to the change in accounting_method plus dollar_figure the contract renegotiation fee less a dollar_figure fee expense to bbpa on its partnership return for mit reported partnership taxable_income of dollar_figure which was the remaining one-half of the dollar_figure deferred income that it was allocating due to the change in accounting_method and no expenses mit has pending claims in one of these consolidated cases to adjust its reported income to zero for the years and if we should determine that mit is a sham that is not entitled to deduct losses for its prior years respondent agrees that if we should so find the requested adjustments would be appropriate during dr crescenzo transferred his 25-percent interest in mit in approximately equal shares to bruce bucci and richard adamucci dr crescenzo received dollar_figure for this interest or dollar_figure less than he had invested in mit mit had no activity in or in and its partnership returns reflect no income or loss for those years the business of machise was thereafter transferred to mit transportation co inc which was wholly owned by bucci on date bucci mpc mit and bbpa executed an agreement prepared by fred whereby bucci agreed to transfer shares of his stock in mit transportation co inc to mpc the agreement recited that mit agreed to accept the shares from mpc in full payment of the dollar_figure due to it from mpc none of the parties to this transaction were represented by counsel no one made a formal appraisal of the mit transportation co stock bruce nevertheless issued a memorandum to the mit partners explaining that since the value of the mit transporta- tion stock was dollar_figure mit could claim a bad_debt deduction for in the amount of dollar_figure dollar_figure - dollar_figure the stock sale may be depicted as follows amount owed mit by mpc from to dollar_figure claimed value of mit transportation co big_number inc stock given to mpc then to mit amount bbpa advised mit partners to big_number claim as a loss in the partners were allocated pro_rata amounts of this dollar_figure loss in none of the investors in mit received more from the operation of the partnership than he had invested formation of mit mit on date fred and bruce organized and promoted mit in the form of a general partnershipdollar_figure as with mit mit 82's address was the same as bbpa's mit used the calendar_year as its tax_year and the cash_method_of_accounting from its inception through date bbpa made the general journal entries for mit for the years through and adjusting journal entries for through like mit before it mit entered into an employee_leasing agreement with machise under which mit was to provide all the individual employees and independent contractors required by machise for the period january through date the arrangement was essentially the same as that of mit but this time bbpa paid more attention to details the employee_leasing agreement again stated that the partnerships would provide machise with employees independent contractors and equipment plus biographical information about those workers it also provided that the partnership would have the right to control and direct the employees and that the partnership would 10fred had also organized mit to lease employees and independent contractors to machise for the period jan through date there are no cases before this court involving adjustments to the partnership returns of mit or to the tax returns of the individual participants in mit with respect to their interests in mit instruct each individual as to his work hours and nature of his duties as to the contractors the partnership again had the exclusive right to determine the contractor to be used in machise's business mit and bbpa entered into a management agreement prepared by fred and dated date whereby bbpa would manage mit the management agreement provided that bbpa would receive such compensation as shall be mutually agreed upon by the parties but no less than dollar_figure per year mit had several accounts at various banks one of these accounts was a checking account at the guarantee bank which was the payroll account pursuant to authorization of bbpa bucci and ingemi were authorized signatories on the mit account at the guarantee bank investors in mit fred prepared the mit partnership_agreement petitioners barry and nancy bealor james cameron and frank pettisani were clients of bbpa who became investors and partners in mit there were other individuals and three partnerships also clients of bbpa who were also investor partners in mit some of the prospective investors in mit received a four-page document prepared by bbpa or a later version of three pages these documents made projections of income expenses and cash- flow for mit to the end of the partnership term organization and management of mit as the program was structured the investors were required to execute notes to machise representing ten-elevenths of their investment in mit pursuant thereto the bealors executed a note to machise on date for dollar_figure cameron executed a note to machise on date for dollar_figure and pettisani executed a note to machise on date in the amount of dollar_figure these notes bore interest at a rate of percent per annum and were payable in level installments the other partners executed similar notes taken together the partners' notes to machise totaled dollar_figure the first installments on these notes were not due until date in in exchange for their notes to machise machise lent dollar_figure to the investors in mit this amount was equal to ten-elevenths of mit 82's capital machise’s loans lacked physical form they did not exist as checks notes or cash they were recorded only by journal entries on machise’s books these amounts were then deemed to be contributed to the mit partnership with no supporting documentation other than journal entries on the books of mit maintained by bbpa in addition to executing the notes the investors were required to pay in the aggregate dollar_figure in cash to mit as the other one-eleventh of their capital_investment in mit some of the investors in mit paid their share of the required cash in full in others paid part or none at all some of the amounts not paid were eliminated by offsetting journal entries reflecting an apparent decision by bbpa not to attempt to collect the unpaid amounts in order to obtain access to this cash bruce executed a line-of-credit note dated date from bbpa to mit whereby bbpa could borrow up to dollar_figure from mit at a percent interest rate if bbpa borrowed this amount it would owe dollar_figure annually to mit as interest fred intended that this interest would be offset by the dollar_figure management fee that mit owed to bbpa during the time the line-of-credit note was outstanding the annual interest owed to mit was dollar_figure or percent of the dollar_figure borrowed by bbpa under the line-of- credit note bbpa accordingly lowered its management fee to dollar_figure in order to offset exactly the interest owed by mit on the same date machise executed a separate line-of-credit note to bbpa whereby it could borrow up to dollar_figure of the partners’ cash investment from bbpa pincite 2-percent interest during some dollar_figure of the investors' cash passed from mit to bbpa bbpa retained percent of this amount some 11bbpa's note indicates that it borrowed dollar_figure at the end of although the books maintained for mit reflect that only a total of dollar_figure in cash was paid in during it was deposited into an account controlled by bbpa the record also indicates however that some investors transferred other investment instruments or accounts_receivable in lieu of cash for purposes of meeting their cash requirements the dollar_figure figure thus may reflect that some of these noncash assets were advanced to bbpa dollar_figure and the remaining percent dollar_figure went to machise machise's receipt of percent of the cash put up by the investors was one of its incentives to participate in the deal mit employee_leasing agreement the employee_leasing agreement of mit and machise prepared by fred was dated as of date like the mit employee_leasing agreement the mit agreement provided that mit would furnish all the employees and independent contractors needed by machise to conduct its business for the calendar_year it stated that machise would provide the partnership with estimates of the number of employees or contractors machise would need to carry on its business it further stated that the partnership would provide machise with the employees independent contractors and equipment plus antecedent biographical information about the workers it again provided that the partnership would have the right to control and direct the employees and that the partnership would instruct each individual as to his work hours and nature of his duties as to the contractors the partnership again retained the exclusive right to determine the contractor to be used in machise's business unlike the mit arrangement the mit employee_leasing agreement specifically required mit to advance the lesser_of its invested capital or dollar_figure million to machise as of date the books of mit showed that it had advanced dollar_figure to machise fred explained that the parties had orally agreed to increase the amount that the partners could invest other than journal entries however there are no documents showing that this amount was ever paid illustration no infra p depicts the purported transactions and flows of funds of mit operation of mit the employees and independent contractors were the same employees and independent contractors who provided their services to machise before the employee_leasing agreement was made the employees and independent contractors were not consulted about the employee_leasing agreement they did not submit formal employment applications to mit nor did they explicitly consent to the execution of the employee_leasing agreement mit provided no work space or tools or equipment to the workers after the execution of the leasing agreement in contrast to the situation of mit mit intercoastal and machise entered into a management_contract dated date this agreement prepared by fred provided that intercoastal would manage machise on behalf of mit for the period january to date the compensation to be paid_by mit was to be the amount of intercoastal's costs plus a supplemental management fee to be determined by machise's board_of directors following the execution of this agreement bucci and ingemi still directed and controlled the employees in contrast to the situation of mit the employee_leasing agreement specifically required machise to make advances of cash to mit these cash advances were to be equal to the actual costs of meeting the machise payroll during machise made these advances by transferring dollar_figure into the mit payroll account so that mit could cover the payroll costs these weekly cash advances took place by means of a transfer from a machise bank account to the mit guarantee bank payroll account the employees and independent contractors were paid from this account with mit checks signed by either bucci or ingemidollar_figure payroll_taxes were withheld from employees' wages and remitted to the appropriate state and federal agencies under mit 82's employer_identification_number the name mit appeared on new jersey unemployment_compensation documents mit also appeared as the employer on the employment_tax returns that were 12although not spelled out in the mit employee_leasing agreement fred testified that the payroll procedure was to be like that in mit whereby machise would advance enough money to cover its payroll in the first months after date when the partners' money came in mit would pay over enough for the entire year's payroll the resulting difference between the dollar_figure allegedly advanced by mit to machise and the dollar_figure advanced to mit by machise resulted in an asset called due from mit 82-advanced in the amount of dollar_figure this amount was later increased probably reflecting the difference between the amounts transferred to the payroll account and the amount_paid from this account in subsequent years machise applied alleged payments of compensation fees toward these advances filed mit paid dollar_figure to employees and independent contractors and taxing authorities some dollar_figure was paid_or_accrued for workmen's_compensation health and group_life_insurance premiums mit paid an additional dollar_figure for professional and management fees and dollar_figure for bank charges of this amount some dollar_figure constituted fees paid to intercoastal for the management of machise mit also accrued a pension contribution expense of dollar_figure the total was dollar_figure as with mit the employee_leasing agreement required machise to pay to mit a compensation fee of percent of the payroll costs paid_by mit plu sec_115 percent of the amount mit paid to intercoastal for management services under the employee_leasing agreement no part of this compensation fee was due and payable until date months after mit 82's obligation to furnish employees and independent contractors had ceased machise could also defer payment of the compensation fee for more than years until date if it paid a percent per year late charge from date on all deferred 13the exhibits include a valuation report of the m i t money_purchase_pension_plan prepared by an independent pension-administration company this report contains as an attachment a form 5500-r registration_statement of employee_benefit_plan that form indicates that the plan_sponsor was mit personnel co and that the plan was instituted on date the form which bears the date also indicates that the plan was not terminated during this plan_year or any prior plan_year as with the other partnerships mit was a party apparently only by virtue of a participation_agreement with the mit personnel co plan see supra note unpaid portions of the compensation fee thus machise was not required to and did not make any payment of the compensation fee to mit during mit under its cash_method_of_accounting accordingly reported a net_loss of dollar_figure this loss was the excess of the dollar_figure payroll costs and other expenses over reported partnership_interest income of dollar_figure individual petitioners' deductions of partnership loss on their individual_income_tax_return for the bealors reported a loss of dollar_figure representing their 252-percent share of mit 82's partnership loss james cameron reported the same amount as hi sec_3 252-percent share of those losses in his federal_income_tax return frank pettisani in his return reported a schedule e loss of dollar_figure representing his 504-percent share of mit losses the other investors in mit also reported schedule e partnership losses from mit in proportion to their interests respondent issued statutory notices of deficiency to the named investors and the other investors disallowing the claimed mit losses for intercoastal's deduction of compensation fee for the 6-month period date to the end of its fiscal_year on date machise intercoastal accrued and deducted as rents for federal_income_tax purposes dollar_figure with respect to payroll costs for the next 6-month period of the following fiscal year--july to date-- machise intercoastal accrued and deducted as rents another dollar_figure for the combined 12-month_period these amounts totaled dollar_figure or percent of the payroll costs allegedly paid_by mit respondent issued a statutory_notice_of_deficiency to intercoastal disallowing intercoastal's claimed deduction for the fiscal years ended date and of those parts of its rents expense that represent percent of the compensation fee under the employee_leasing agreement for the management fee expense and for the interest_expense post-1982 transactions of mit on date some months after mit 82's obligation to provide machise with employees and independent contractors had ended mit billed machise for percent of the payroll costs as the compensation fee pursuant to the employee_leasing agreement under the employee_leasing agreement machise was not required to pay this amount until date if it paid the 10-percent annual late charges mit closed its bank accounts in the journal entries for indicate that machise issued to mit a check for dollar_figure which was circled from mit through the partners and back to machise without being deposited however no copy of any such check appears in the record all of mit 82’s subsequent years’ financial operations were effected through noncash transactions made by issuing endorsing or canceling notes and recorded only by journal entries these were machise's payments in and of dollar_figure as deferred payments of the compensation fee plus interest the percent late charge the payments took the form of demand notes executed by machise these payments were recorded as passing through mit as compensation fee income or as a return of advances under the employee_leasing agreement the payments exited as capital distributions to the partners the payments which took the form only of endorsements to the machise demand notes then passed from the partners as payments on their notes to machise which reported them as income for the year mpc which had succeeded to the interests of machise assumed the responsibility of making its payments the books of mit reflect that in mpc transferred dollar_figure to mit the pettisanis' deductions of interest payments each year fred treated as deductible_interest some part of the dollar_figure amount that was applied against the partners' note obligations to machise the partners in mit following instructions from bbpa accordingly filed individual income_tax returns form sec_1040 on which they claimed their pro_rata shares of the resulting deductions frank and lucille pettisani claimed schedule e interest deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on frank pettisani's note obligations incurred to finance his participation in mit for the years through respectively respondent has disallowed these deductions mit journal entries indicate that on date mit distributed its dollar_figure line-of-credit note from bbpa to the partners who in turn endorsed it to mpc for credit against their notes originally made to machise the following illustration depicts the purported transactions and flows of funds to which mit was a party purported transactions--mit a investment phase partners issue dollar_figure in 10-percent notes to machise representing ten-elevenths of mit 82's capital machise lends dollar_figure to investors in mit represented only by journal entries the mit partners advance dollar_figure to mit represented by their subscription agreements pursuant to the employee_leasing agreement mit advances dollar_figure to machise represented only by journal entries in addition to long-term notes during partners invest cash of dollar_figure plus other assets during bbpa takes dollar_figure from the partners' cash investment account pursuant to a line-of-credit note with mit during bbpa advances dollar_figure of this cash to machise b payroll phase during machise makes weekly transfers totaling dollar_figure to mit payroll account employees and independent contractors are paid dollar_figure from the amounts transferred to the mit payroll account on a weekly basis with checks signed by officers of machise c repayment phase in annual repayment begins with an alleged machise check and then its demand notes to mit of dollar_figure in compensation fees and late charges after the repayment is made by mpc the demand notes are deemed to pass through the mit partners also on date mit distributes the dollar_figure line-of-credit note from bbpa to its partners the demand notes and the bbpa line-of-credit note are used to pay partners' installments on their 10-percent notes to machise termination agreement of mit on date fred drafted a termination agreement to end the obligations of mit and mpc under the employee_leasing agreement as recited in the agreement mpc owed dollar_figure to mit and it offered to pay dollar_figure by means of a 10-percent note to mit mit accepted the offer as full payment and agreed to terminate the employee_leasing agreement under the termination agreement mit gave up rights to collect the difference some dollar_figure from mpc the termination agreement required mit to distribute mpc's note for dollar_figure executed pursuant to the termination agreement to its partners under the termination agreement the partners were to direct mit to assign that note in payment of amounts they owed mpc on their notes originally payable to machise but subsequently assigned to mpc there is no evidence that mpc issued any note for dollar_figure a summary of the effect of the mit termination agreement shows the following owed by mpc to mit as unpaid dollar_figure compensation fee accepted by mit in full satisfaction of big_number amounts owed by mpc this amount to be used to offset partners' notes to machise amount forgone by mit in unpaid big_number compensation fees fred designed the termination agreement so that everything would zero out he signed it under the heading bryen bryen p a on behalf of both mit and mpc fred explained the whole reason they the mit partners did it is to get rid of the risk they owed dollar_figure million and if machise sic read mpc did not pay the compensation fee these partners would be after me with guns partnership income of mit for the year mit reported partnership taxable_income of dollar_figure this amount included the dollar_figure payment in the form of a machise demand note of compensation fee income plus interest from bbpa of dollar_figure less dollar_figure in accounting fees and management expenses to bbpa for the year mit like mit changed its method_of_accounting from the cash_method to the accrual_method reflecting the new requirements of the tax_reform_act_of_1986 mit accordingly reported partnership taxable_income of dollar_figure for this consisted of dollar_figure one-fourth of the dollar_figure deferred income that it was allocating over years plus dollar_figure in accrued interest payable from mpc less dollar_figure--a management fee expense to bbpa on its partnership return for mit reported partnership taxable_income of dollar_figure this amount consisted of dollar_figure again one-fourth of the dollar_figure deferred income that mit was allocating over years less dollar_figure--the amount rounded off that mit had agreed to forgo in exchange for early payment to terminate the employee_leasing agreement--less professional fees of dollar_figure on its partnership return for mit reported gross_income of dollar_figure this was the remaining one-half of the dollar_figure deferred income that mit allocated over years due to the change in accounting_method mit reported no expenses mit thus reported substantial amounts of income for the years and in two of these consolidated cases docket nos and mit has claims pending that the amounts of income it reported for those years should be reduced to zero if we determine that mit is a sham that is not entitled to deduct losses for its prior years respondent agrees that if we should so determine the requested adjustments would be appropriate none of the investors in mit ever received any cash return from his investment mit the organization and operation of mit resembled those of mit however the program was further complicated by the addition of other entities on date fred and bruce organized and promoted mit as a general_partnership like mit and mit mit used the calendar_year as its tax_year and the cash_method_of_accounting from its inception until date as with mit and mit its address was the same as bbpa's bbpa made the journal entries of mit for and and its adjusting journal entries for and as with mit and mit mit had a bank account at the guarantee bank which was the payroll account pursuant to authorization by bbpa bucci was an authorized signatory on the mit account mit investors fred prepared the mit partnership_agreement there were partners individuals and partnerships some of the prospective investors in mit received a three-page document prepared by bbpa it set forth projections of financial income expense and cash-flow to the end of the partnership term organization and management of mit a corporation named qulart inc qulart had been formed on date with bruce as its sole shareholder qulart used a fiscal_year ending june as its tax_year and employed the accrual_method of accounting qulart was inactive through its fiscal_year ending date on date bruce transferred all of the stock of qulart to marion hunt the third owner-employee of bbpa qulart had the same business address as bbpa qulart did not however have a bank account nor did it prepare financial statements for credit purposes fred intended qulart to be a conduit between machise and the mit partners as with mit and mit machise was the funding source of the noncash portion of the partners' investments but the loans from machise to the partners and their notes to machise in return were both to pass through qulart qulart's borrowings and lendings like its reported income and expenses for tax purposes were a wash during the years in issue the stated purpose of qulart was to prevent machise from assigning to third parties the investors' notes used to finance the employee_leasing operations other than the change made by inserting qulart the funding of mit was the same as that of mit thus the plan was that mit would advance ten-elevenths of its capital to machise accordingly of the mit partners executed notes to qulart dated date in amounts aggregating dollar_figure the notes required annual payments of interest only at a rate of percent per annum and did not provide for repayment of the principal until date years after their dates of execution fred and bruce were partners in mit and executed similar notes totaling in the aggregate dollar_figure fred's and bruce's notes however were made out to machise and not to qulart apparently because of an error the total of the investor notes was therefore dollar_figure an amount equal to ten- elevenths of mit 83's capital on date qulart issued to machise a 12-percent promissory note in the amount of dollar_figure whose provisions tracked the provisions of the partners' notes to qulart machise then lent dollar_figure to qulart by means of a demand note providing for no interest qulart then lent dollar_figure to the investors in mit including fred and bruce instead of taking the proceeds from qulart however the mit partners purportedly directed qulart to provide directly to mit the dollar_figure that the partners had borrowed from qulart qulart therefore endorsed to mit the dollar_figure demand note that qulart had received from machise in addition to their notes the investors were required to put up in the aggregate dollar_figure in cash as the other one- eleventh of their capital_investment in mit seventeen of the investors in mit paid their share of the required cash in full in in the amount of dollar_figure plus dollar_figure in interest bbpa issued a note receivable to mit representing payment in respect of the cash required of the other eight investors in mit who issued short-term promissory notes to mit the notes aggregating dollar_figure were dated date they were payable date some of the investors paid these notes with cash while others paid_by means of offsets some portions of these notes remain unpaid as with mit bruce executed a line-of-credit note dated date from bbpa to mit whereby bbpa could borrow up to dollar_figure in investor cash from mit at a percent interest rate of the investors' cash paid in bbpa retained dollar_figure a draw on the line-of-credit note pursuant to the line-of-credit note mit also endorsed or otherwise transferred to bbpa the dollar_figure in short-term partner notes machise executed a second line-of-credit note to bbpa also dated date whereby machise could borrow up to dollar_figure of the investors' cash from bbpa some dollar_figure in investor cash was originally disbursed to machise machise became obligated to bbpa in this amount as a result mit had a corresponding receivable account from bbpa for dollar_figure represented by its line-of-credit note from bbpadollar_figure another dollar_figure of investors' cash went to bbpa as 14this amount consisted of the dollar_figure of investor cash bbpa retained plus the dollar_figure given to machise plus dollar_figure in short-term investor notes owed by bbpa in lieu of the unpaid cash required of the eight investors the difference between the dollar_figure figure for the short-term notes and dollar_figure reflects a correction with respect to deposits the cash paid out exceeds the amounts of cash stipulated as having been paid in during the difference of dollar_figure is not explained it may have come from interest payments or from additional payments on the continued professional fees and dollar_figure went to bbpa as an exchange account mit employee_leasing agreement as with mit and mit mit and machise entered into an employee_leasing agreement dated date therein mit agreed to provide all the individual employees and independent contractors required by machise to conduct its business for the period january through date like the prior agreements the mit agreement stated that machise would provide the partnerships with estimates of the number of employees or contractors it would need to carry on its business it further stated that the partnerships would provide machise with employees independent contractors and equipment plus biographical information about those workers it again provided that the partnership would have the right to control and direct the employees and that the partnership would instruct each individual as to his work hours and nature of his duties as to the contractors the partnership again had the exclusive right to determine the contractor to be used in machise's business the employee_leasing agreement specifically required mit to advance ten-elevenths of its invested capital--or dollar_figure-- to machise mit accomplished this advance by endorsing to continued partners' short-term obligations machise the dollar_figure non-interest-bearing demand note originally made by machise in favor of qulart which qulart at the mit partners' behest had endorsed to mit because machise received back its own note that note was retired operation of mit another new entity a partnership named mit associates mita was formed on date with bucci and intercoastal as its two partners bucci had a 99-percent interest in mita and intercoastal had the 1-percent interest mita employed the calendar_year as its tax_year and used the cash_method_of_accounting the address of mita was the same as that of machise--500 north egg harbor road hammonton new jersey ingemi's widow had instituted a lawsuit against bucci and his companies and mita was formed to prevent that litigation from affecting the mit partnerships mit mita and machise entered into a management agreement dated date this agreement prepared by fred provided that mita would manage machise on behalf of mit for the period january through date for a fee to be determined by mutual agreement after execution of the management agreement bucci still controlled and directed the employees and independent contractors the employees and independent contractors were the same employees and independent contractors who had provided their services to machise prior to the mit employee_leasing agreement they did not receive written notice of termination either by machise or by mit they did not submit formal employment applications to mit the employee_leasing agreement required machise to make advances of cash to mit these cash advances were equal to the actual costs of meeting the machise payroll during machise advanced dollar_figure to mit to cover the payroll costsdollar_figure these weekly cash advances were transferred from a machise bank account to the mit guarantee bank payroll account the employees and independent contractors were paid_by checks drawn on this account and signed by bucci payroll_taxes were withheld from employees' wages and remitted to the appropriate state and federal agencies under mit 83's employer_identification_number mit appeared as the employer on the employment_tax returns that were filed on date the new jersey department of labor wrote to william bryen and bruce bryen t a mit the letter stated that our records indicated that you were not registered under the new jersey unemployment_compensation law machise not mit was listed as the insured on the standard workmen's_compensation and employer's liability insurance_policy for the 15machise ultimately advanced dollar_figure more to mit than mit had advanced as ten-elevenths of its capital to machise therefore fred prepared a demand note without interest in order to pay off the unpaid balance of this excess period date through date additionally in bucci as president of mit which we are calling machise verified the employment of one of its drivers to a mortgage company mit was however listed as the employer on workmen's_compensation claim forms machise's controller did not remove machise from the workmen's_compensation policy he just added the name of the new lessor partnerships to the policy he did not however remove the previous partnership names for several years just to be sure mit paid dollar_figure to employees and independent contractors and taxing authorities it paid out additional professional and bank fees pension expenses and workmen's_compensation health and group_life_insurance premiums in addition on date mit issued a check to mita in the amount of dollar_figure as the total management fee due under the management contractdollar_figure the total paid_by mit during was dollar_figure under its cash_method_of_accounting mit claimed a net_loss of dollar_figure which was the excess of the dollar_figure 16the check was drawn on the guaranty bank account and signed by bucci the amount was recommended by fred the balance in the mit account when this check was written was dollar_figure fred intended this check to circle back into the mit account on the day this check was issued mita endorsed it to machise as payment of an alleged guaranty fee and the advance by bucci to machise to reduce his account machise endorsed the check back to mit as part of the advances required under the employee_leasing agreement on the day the check was drawn it was deposited into the account upon which it was drawn the check in effect funded itself payroll costs over reported partnership income of dollar_figure the reported partnership income was interest_income that came from bbpa the interest was based upon bbpa's borrowing of the investors' cash on the line-of-credit note this income was offset by a claimed deductible payment to bbpa of professional fees of dollar_figure tax deductions on their individual_income_tax_return for the participants in mit reported schedule e partnership losses from mit in proportion to their interests in the partnership respondent issued a notice of final_partnership_administrative_adjustment to mit in which respondent disallowed the entire claimed mit partnership loss of dollar_figure for the year for the period january through date machise accrued and deducted for federal_income_tax purposes rents of dollar_figure for the period july through date machise intercoastal accrued and deducted for federal_income_tax purposes rents of dollar_figure for the two periods these amounts totaled dollar_figure which i sec_115 percent of the dollar_figure paid_by mit for payroll and independent_contractor costs 17there is a relatively minor difference between the pre- override amount that machise used as a basis for computing its rents for the two 6-month periods in question and the amount claimed as a loss by mit the difference reflects an amount spent by mit in respondent has issued statutory notices of deficiency to intercoastal for its fiscal years ended date and in those deficiency notices respondent has disallowed the deduction of the portions of the rents paid to mit that represent percent of the compensation fee under the employee_leasing agreement the management fee expense and the interest_expense attributable to machise's accrued late fees other developments william crescenzo a nephew of dr crescenzo a petitioner in docket no had been hired as the controller of machise during he considered himself an employee of machise he knew however that there were companies which he called payrolls whose name appeared on paychecks he was unaware of the existence of qulart and of the fact that large amounts of money were being lent at zero percent interest he did not understand the purpose of checks coming in and going back to the maker but at bucci's direction he followed written instruction from bbpa frank peretti succeeded ingemi as machise's operations manager after ingemi's death and later became the company controller peretti understood that the various partnerships were his employers because every year our payroll company changed ingemi had explained to peretti that the details were complicated and that ingemi did not fully understand them himself but to trust him and you still have a job among peretti's responsibilities were changing truck leases and insurance forms to reflect the name of the new employers post-1983 transactions of mit mit closed its bank accounts early in machise owed mit a compensation fee of percent of the payroll costs however under the terms of the employee_leasing agreement this payment could be deferred until date for a 10-percent-per-year late charge the mit agreement differed from the mit agreement in a minor respect machise had no obligation to make any payment whatsoever to mit for years however machise was obligated to pay interest annually to mit on the unpaid compensation fee on date mit billed machise for percent of the payroll costs in and machise made annual payments of dollar_figure as deferred payment of the compensation fee plus interest the 10-percent late charge after date the payments were made by mpc no cash changed hands in these transactions all the payments consisted of the issuance of non- interest-bearing notes by machise and were recorded by journal entries the purported payments were recorded as passing through mit coming in as compensation fee income and exiting as capital distributions to its partners the payments to mit then passed through the partners going from them as payments on their notes to qulart the payments then passed from qulart to machise as payment on qulart's 12-percent note to machise for the year mit like the other partnerships changed its method_of_accounting from the cash_method to the accrual_method at the end of the cash paid and short-term notes issued by the partners in were still reflected by bbpa's line-of-credit note for dollar_figure in favor of mit on date fred applied this note as a deemed_distribution to the partners and the further use by them as partial payment of their notes to qulart the following illustration depicts the purported transactions and flows of funds to which mit was a party investment program--mit a investment phase partners issue 12-percent notes to qulart in the amount of dollar_figure representing ten elevenths of mit 83's capital fred and bruce themselves execute dollar_figure of such notes by mistake to machise qulart issues a 12-percent note to machise for dollar_figure machise issues a zero-percent demand note to qulart for dollar_figure qulart endorses the dollar_figure note directly to mit allegedly at partners' request by virtue of the endorsement in no above the partners are deemed to have invested dollar_figure in the capital of mit pursuant to the employee_leasing agreement mit advances dollar_figure to machise by endorsing the zero- percent demand note to machise in addition to long-term notes during partners invest cash of dollar_figure and pay dollar_figure interest plus dollar_figure in short-term notes bbpa retains dollar_figure from the partner cash account pursuant to a line-of-credit note with mit plus dollar_figure as professional fees and dollar_figure as an exchange account machise receives dollar_figure of partner cash for which it becomes obligated to bbpa under its line-of-credit note bbpa becomes obligated to mit for receivable account of dollar_figure b payroll phase during machise makes weekly transfers totaling dollar_figure to the mit payroll account employees and independent contractors are paid_by mit from the amounts transferred to the mit payroll account by machise d repayment phase in repayment begins with machise notes of dollar_figure to mit as compensation fee and late charges notes for dollar_figure pass through mit to its partners partners transfer the notes for dollar_figure to qulart as payments on the partners' 12-percent notes at the end of the bbpa line-of-credit note with a balance of dollar_figure is also assigned to qulart to be applied as payment on the mit partners' notes to qulart the notes for dollar_figure then exit to machise as payments on qulart's 12-percent note to machise termination agreement of mit on date fred prepared a handwritten termination agreement to terminate the obligations of mit and mpc under the employee_leasing agreement the termination agreement stated that mpc owed dollar_figure to mit under the leasing agreement the dollar_figure amount is an error the amount that should have appeared in the termination agreement was dollar_figure and that mpc offered to pay dollar_figure mpc proposed to do so by transferring to mit the note made by qulart on date in favor of machise in the amount of dollar_figure the balance on the note as of date was dollar_figure mit accepted the offer as full payment and agreed to terminate the agreement it thus agreed to forego as a contact renegotiation fee some dollar_figure no formal assignment of the note was ever made under the termination agreement mit was required to distribute the note to its partners who in turn were to direct mit to assign the note to qulart in payment of amounts they owed qulart on their investor notes no formal distribution of this note was ever made fred signed the termination agreement under the heading bryen bryen p a on behalf of both mit and mpc fred caused mpc to enter into the termination agreement with mit in in order to remove from its books the huge note liabilities --presumably the accrued and unpaid compensation fee fred caused the partners of mit to enter into the termination agreement with mpc so as to avoid the risk of being required to pay their notes without mpc paying the partners themselves fred intended that all the parties to the mit employee_leasing transactions would be zeroed out with no further liabilities following the purported termination in addition fred never considered having bucci obtain any legal representation or independent advice other than fred himself concerning the alleged termination mit income on its partnership returns for and mit reported partnership taxable_income of dollar_figure on its partnership return for mit reported partnership taxable_income of dollar_figure this amount included one-fourth of the dollar_figure deferred income that mit allocated over years due to the change in accounting_method imposed by sec_448 to this amount was added fee income of dollar_figure this fee income included accrued interest payable from mpc and an item of portfolio_income in the amount of dollar_figure the partnership’s taxable_income further reflects a deduction of management fees payable to bbpa in the amount of dollar_figure--the same amount as the portfolio_income on its partnership return for mit reported partnership taxable_income of dollar_figure this amount included one- fourth of the dollar_figure deferred income that it allocated over years due to the change in accounting_method less dollar_figure which was the contract renegotiation fee and other expenses on its partnership return for mit reported partnership taxable_income of dollar_figure which was the remaining one-half of the dollar_figure deferred income that it had allocated due to the change in accounting_method for the years and mit has filed administrative adjustment requests to reduce its reported taxable_income to zero if we determine that mit is a sham that is not entitled to deduct losses for the prior years these requests are pending in two of these consolidated cases docket nos and respondent has agreed that if we so determine the requested adjustments would be appropriate none of the investors in mit received any cash return on his or her investment mit on date fred and bruce organized and promoted mit as a general_partnership in almost all particulars the organization and operation of mit were the same as those of mit bbpa made the general ledger entries of mit for and its adjusting journal entries for and the individuals and partnerships who participated in mit were clients of bbpa there were no prospectuses or offering memoranda or terms sheets for mit like the previous partnerships mit agreed to provide all the individual employees and independent contractors required by machise to conduct business for the period january through date machise and the partnership assumed duties similar to those set forth in the earlier partnership agreements the employees and independent contractors were the same employees and independent contractors who had provided their services to machise before the mit employee_leasing agreement was made bucci continued to direct and control the employees he determined the_amount_of_wages to be paid did the hiring and firing took any necessary disciplinary action and set the hours to be worked new independent_contractor agreements were made containing the name mit as one of the parties and signed by fred bryen as partner of mit these agreements imposed rights and responsibilities upon the contractor the partnership and the carrier which was machise for example under the agreement both the carrier and the contractor agreed to carry liability insurance when the lease began bucci himself signed as partnership agent the investment program followed a familiar pattern the partners executed 12-percent notes in amounts aggregating dollar_figure to qulart the notes required annual payments of interest with the principal and remaining interest due years after the notes’ dates of execution qulart executed a similar note to machise this amount was equal to ten-elevenths of mit 84's capital machise then lent qulart dollar_figure in a zero percent demand note dated date qulart then lent dollar_figure to the investors in mit the mit partners then allegedly directed qulart to pay the dollar_figure that they had borrowed from qulart directly to mit mit completed the investment circle by endorsing the dollar_figure machise zero- percent demand note back to machise because machise had its own note back that note was retired in addition to the notes the investors were required to put up in the aggregate dollar_figure in cash as the other one-eleventh of their capital_investment in mit none of the investors in mit initially paid this one-eleventh in cash to mit instead they issued short-term notes to bbpa which had set up a line-of-credit arrangement with mit the investors’ short- term notes to bbpa were dated date and were payable date with interest at the annual rate of percent the investors fully paid these notes to bbpa in during bbpa advanced dollar_figure of this amount to machise pursuant to a second line-of-credit note executed by machise in favor of bbpa during machise made transfers totaling dollar_figure to the mit payroll account the employees and independent contractors were paid with checks on this account that were signed by bucci in addition to the payroll costs on date mit issued a check to mita in the amount of dollar_figure as the total management fee due under the management_contract this amount was recommended by fred as with the mit check for dollar_figure the mit check passed around in a circle to mit its maker under its cash_method_of_accounting mit claimed a net_loss of dollar_figure this was the excess of the dollar_figure payroll costs over reported partnership income of dollar_figure on their individual income_tax returns for the investors in mit reported schedule e partnership losses from mit in proportion to their interests in the partnership respondent issued to mit a notice of final_partnership_administrative_adjustment in which respondent disallowed the entire claimed mit partnership loss of dollar_figure for the year the employee_leasing agreement required machise to pay a compensation fee to mit of percent of the payroll costs this was a 5-percent increase in the compensation fees charged by earlier partnerships once again however this payment could be deferred for years until date for a 10-percent annual late charge 18mit took into income as compensation fees dollar_figure to reflect that it had received more in advances from machise than it had lent to machise the other income reported by mit for consisted of interest_income of dollar_figure some dollar_figure of the latter amount represented interest_paid by bbpa based upon its use of the investors' cash under the line-of-credit note this interest_income was exactly offset by mit 84's claimed payment of a dollar_figure professional fee to bbpa for the period january through date machise accrued and deducted for federal_income_tax purposes rents of dollar_figure for the period july through date machise intercoastal accrued and deducted for federal_income_tax purposes rents of dollar_figure respondent issued a statutory_notice_of_deficiency to intercoastal disallowing intercoastal's claimed deduction for its fiscal_year ended date and of those parts of its rents expense paid to mit that represent percent of the compensation fee under the employee_leasing agreement the management fee expense and the interest_expense mit closed its bank accounts early in all its subsequent years’ financial operations were effected through non- cash transactions made by issuing endorsing or canceling non- interest-bearing notes and recorded only by journal entries these included machise's payments in and of dollar_figure in the form of demand notes as deferred_compensation fee plus interest the 10-percent late charge in mpc made the payment of this amount it was recorded only by journal entries these payments took the form of endorsements to the machise notes after date they existed only as bookkeeping entries they were recorded as passing through mit coming in as compensation fee income and exiting as capital distributions to its partners going from them as payments on their notes to qulart and then exiting as payments on qulart's 12-percent note to machise the dollar_figure line-of-credit note from bbpa representing the partners' cash investment remained unchanged until date when it was assigned to qulart to be applied as a payment on the mit partners' notes to qulart that amount passed from qulart as payment to mpc on qulart's 12-percent note for dollar_figure originally issued by qulart to machise now held by mpc mpc offset the qulart note against liabilities to bbpa and the note was canceled this line-of-credit note receivable was thus treated in the same manner as bbpa's corresponding line-of- credit obligations to mit for dollar_figure and to mit for dollar_figure the net effect was that as of date the mit mit and mit partnerships could no longer collect bbpa's dollar_figure line-of-credit obligations which had represented the cash that the partners had paid in and which bbpa and machise had divided between themselves for the year mit like the other partnerships changed its method_of_accounting from the cash_method to the accrual_method on date fred prepared a termination agreement to end the obligations of mit and mpc under the employee_leasing agreement fred signed the termination agreement under the heading bryen bryen p a on behalf of both mit and mpc the termination agreement recited that mpc owed dollar_figure to mit and it offered to pay dollar_figure by transferring to mit the dollar_figure-note made by qulart to machise now held by mpc with a current unpaid balance of dollar_figure mit thus settled its receivable for mpc for dollar_figure less than it was owed this amount was again termed a contract renegotiation fee no formal assignment of the note however was ever made the termination agreement also required mit to distribute the qulart note for dollar_figure to its partners who were to direct mit to assign that note to qulart in payment of amounts they owed qulart on their investor notes no formal assignment of that note was ever made the partners' investor notes however were marked paid mit reported partnership taxable_income of dollar_figure for and by virtue of having changed its accounting_method dollar_figure for dollar_figure for reflecting a deduction of the dollar_figure contract renegotiation fee and dollar_figure for mit has filed one of the petitions in this consolidated proceeding docket no seeking to have its reported taxable_income for those years reduced to zero should we determine that mit was a sham in the event we make such a determination respondent has agreed that such adjustments would be appropriate none of the investors in mit ever received any cash return on his or her investment in mit mit on date fred and bruce organized and promoted mit as a general_partnership its organization and operation are similar to those of the partnerships previously described the four individuals and six partnerships who were investors in mit were clients of bbpa bbpa made the adjusting journal entries of mit for and there were no prospectuses or offering memoranda or terms sheets for mit some of the prospective investors in mit however were given a four-page document prepared by bbpa which described the tax advantages of investing in mit and made projections to the end of the partnership term the document stated in part in each unit investor will report a loss of dollar_figure during the next years each unit investor will report taxable_income ranging from dollar_figure in to dollar_figure in in each unit investor will report taxable_income of dollar_figure mit and machise and mpc newly inserted as a subcontractor entered into an employee_leasing agreement dated date under which mit would provide all of the individual employees and independent contractors required by machise to conduct its business for the period january through date 19fred testified that he inserted mpc as a subcontractor in order to deter questions by the creditors of machise about machise's large liabilities to the partnerships additionally inserting mpc in which bucci was the principal_partner exposed bucci's assets to possible claims of mit in the event of machise's inability to pay its liabilities the mit agreement was similar to those of the earlier partnerships the employees and independent contractors were the same employees and independent contractors who had earlier provided their services to machise before the mit employee_leasing agreement was made after this agreement bucci still directed and controlled the employees the partners executed notes to qulart in face amounts aggregating dollar_figure this aggregate amount was equal to percent of mit 85's capital the notes bore interest at the annual rate of percent they were to be repaid in level annual payments qulart issued a similar note to machise which then issued a dollar_figure demand note dated date to qulart this note circled from qulart to the investors who allegedly directed qulart to endorse the note directly to mit in addition to issuing the notes the investors were required to put up in the aggregate dollar_figure in cash as the other percent of their capital_investment in mit dollar_figure the investors paid substantial amounts of this cash to bbpa during bbpa was supposed to advance to mit the cash required of the investors in mit bbpa issued neither cash nor a check nor notes to accomplish this advance the advance 20the employee_leasing agreement for the previous partnership mit had required mit to advance ten-elevenths of its invested capital to machise the mit employee_leasing agreement however required mit to advance all its invested capital to machise this totaled dollar_figure--dollar_figure in notes from its partners and dollar_figure in cash however was recorded by a journal entry the total cash paid_by the investors under the subscription agreements in was dollar_figure plus dollar_figure interest of this amount bbpa was to retain some percent as a promoter's fee from machise the balance apparently went to machise although some amounts that bbpa credited to machise were in the form of setoffsdollar_figure this promoter's fee arrangement for bbpa was new it replaced the line-of-credit arrangement whereby bbpa--and through it machise--had divided the cash invested by the partners in the earlier partnerships machise again made weekly transfers to the payroll accounts to cover the machise payroll during these totaled a net amount of dollar_figure the employees and independent contractors were paid with mit checks drawn on this account and signed by bucci in addition to the payroll costs on date mit issued a check to mita in the amount of dollar_figure as the total management fee due under the management_contract this amount was recommended by fred as with the mit check for the same amount the mit check passed around in a circle to mit its maker 21fred testified that because all the investors’ cash was to go from mit to machise it was not necessary for bbpa to forward all of the investors’ cash to machise fred recalled that bbpa merely reduced an obligation that machise had to bbpa in lieu of forwarding some of the investors’ cash to machise under its cash_method_of_accounting mit claimed a net_loss of dollar_figure which was the excess of the dollar_figure payroll costs over reported partnership income of dollar_figure an amount that includes compensation fee income and a relatively small amount of interest earneddollar_figure on their individual income_tax returns for the investors in mit reported schedule e partnership losses totaling dollar_figure from mit in proportion to their interests respondent issued a notice of final_partnership_administrative_adjustment to mit wherein respondent disallowed the entire claimed mit partnership loss of dollar_figure for the year for the period january through date machise intercoastal accrued and deducted on its consolidated_income_tax_return rents of dollar_figure for the period july through date machise intercoastal accrued and deducted for federal_income_tax purposes an additional dollar_figure for the 22the dollar_figure amount advanced by machise to the mit payroll account exceeds the dollar_figure amount advanced by mit to machise under the employee_leasing agreement see supra note some dollar_figure of the difference between the amounts allegedly advanced by mit and those advanced to mit was recorded as a prepayment of the compensation fee on date and is reflected in mit 85's income for that year additionally the payroll figure includes some dollar_figure in interest 23intercoastal machise filed an amended form_1120 for the fiscal_year ended date in order to reflect a change in its net_operating_loss_carryover from a prior year two periods these amounts totaled dollar_figure or percent of the amounts paid_by mit for payroll costs respondent issued a statutory_notice_of_deficiency to intercoastal therein respondent disallowed intercoastal's claimed deductions for the fiscal years ended date and of those parts of its rents expense paid to mit that represent percent of the compensation fee under the employee_leasing agreement respondent also disallowed the management fee expense and the interest_expense mit closed its bank accounts early in on date after the payroll costs were paid mit billed machise for percent of their total amount as the compensation fee by that time however mit should have billed mpc which the day before had purchased all of the financial paper assets of machise that had been generated in the yearly employee_leasing agreements to which machise was a party in subsequent years mit engaged in noncash transactions made by issuing endorsing and canceling notes and recorded by journal entries these included machise's execution of demand notes without interest to mit in the amount of dollar_figure as deferred payment of the compensation fee plus interest the percent late charge as with mit the payments went from machise to mit then to its partners then to qulart and finally back to machise thus on its partnership return for mit reported partnership taxable_income of dollar_figure which it called compensation fee income and no expenses in mpc issued a similar note which circled through the partners the partnership and qulart and back to mpc mit reported partnership taxable_income of dollar_figure on its partnership return for this amount consisted of dollar_figure one-half of the dollar_figure deferred income that it was allocating over years due to the change in accounting_method plus dollar_figure which it called fee income and which represented the accrual of interest payable from mpc and no expenses on date fred prepared a termination agreement to end the obligations of mit and mpc under the employee_leasing agreement under the terms of the employee_leasing agreement mpc owed dollar_figure to mit mpc offered to pay dollar_figure by transferring to mit the dollar_figure note made by qulart to machise now held by mpc with a balance including accrued interest of dollar_figure the termination agreement recited that after assignment of the note the balance due to mit was dollar_figure but that mit had agreed to reduce that amount by dollar_figure and to cancel the 10-percent annual late charge fred calculated the net amount due to mit some dollar_figure so that it would equal the amount that he had projected as the aggregate income to the mit investors additionally under the termination agreement mit was required to distribute the note to its partners who were to direct mit to assign the note to qulart in payment of amounts they owed qulart on their investor notes no formal assignment of this note however was ever made the partners' notes were nevertheless marked paid fred signed the termination agreement under the heading bryen bryen p a on behalf of both mit and mpc on its partnership return for mit reported partnership taxable_income of dollar_figure consisting of dollar_figure the remaining one-half of the dollar_figure deferred income that was originally allocated over years due to the change in accounting_method less dollar_figure which it called a contract renegotiation fee this amount corresponds to the amount that mit agreed to forgo in exchange for early payment to terminate the employee_leasing agreement less an accounting fee to bbpa of dollar_figure for the years and fred as vice president of bbpa the tax_matters_partner of mit has filed an amended form_1065 as a protective administrative_adjustment_request therein he seeks to have the income reported by mit for those years reduced to zero in the event that we determine mit to be a sham not entitled to deduct the losses for those claims are pending in docket no as with the other partnerships respondent has agreed that such adjustments would be appropriate if we so determine after the termination mpc still owed mit some dollar_figure fred recommended that the partnership distribute this dollar_figure receivable to its partners the partners were thereafter listed as creditors against the estate in bankruptcy of anthony s and miriam a bucci bucci was the 999-percent partner of mpc intercoastal held the other 001-percent interest the notice of commencement of the bucci bankruptcy case stated at this time there appear to be no assets available from which payment may be made to unsecured creditors no representative of bbpa attended the creditors' meeting in the bucci bankruptcy proceeding held on date fred explained that it is an absolute waste of time to attend these creditors' meeting when we know that there are no assets available to be distributed bbpa recommended that the partners claim the amounts owed to them as bad_debt deductions for the year none of the investors in mit ever received any cash return on his or her investment in mit mit fred and bruce organized and promoted mit as a general_partnership at the beginning of it also was very similar to the previous partnerships bbpa prepared financial statements for mit as of date and made adjusting journal entries for and mit had nine partners--six individuals two partnerships and one corporation all were clients of bbpa there were no prospectuses or formal offering memoranda or terms sheets for mit some of the prospective investors in mit however received a four-page document prepared by bbpa the document described the provisions for investing in mit and made taxable_income and cash-flow projections to the end of the partnership term the arrangements for mit followed the familiar pattern mit machise and mpc entered into an employee_leasing agreement dated date under which mit would provide all the individual employees and independent contractors required by machise to carry on business for the period january through date the employees and independent contractors were the same employees and independent contractors who had earlier provided their services to machise before the employee_leasing agreement was made after this agreement bucci still directed and controlled the employees the nine partners executed notes to qulart in amounts aggregating dollar_figure this amount was equal to percent of the capital of mit the notes bore interest at a rate of percent per annum and were to be repaid in annual level installments qulart issued a similar note to machise which issued a dollar_figure demand note dated date backed by a series of reciprocal obligations this note circled from qulart back to the nine investors who allegedly directed qulart to endorse the note directly to mit in addition to the notes the investors were required to put up in the aggregate dollar_figure in cash as the other percent of their capital_investment in mit bbpa was supposed to advance to mit the cash required of its investors in mit bbpa issued neither cash nor a check nor notes to accomplish this advance which was however recorded by a journal entries on the books of bbpa and mit the nine investors signed general_partnership subscription agreements by which they agreed to pay the percent cash part of their investment in monthly installments pincite percent interest commencing on date the mit investors paid the dollar_figure to bbpa in cash or by offsets in machise made weekly transfers to the mit first jersey payroll accounts to cover the machise payroll costs during these transfers totaled a net amount of dollar_figure the employees and independent contractors were paid with mit checks signed by bucci although the books_and_records of mit and mita reflect payment of a management fee of dollar_figure by mit to mita no check for that amount appears in the record under its cash_method_of_accounting mit claimed a net_loss of dollar_figure this was the excess of the payroll costs over reported partnership incomedollar_figure 24the employee_leasing agreement required mit to advance continued on their individual income_tax returns for the nine investors in mit reported schedule e partnership losses from mit in proportion to their interests respondent issued a notice of final_partnership_administrative_adjustment to mit in which respondent disallowed the entire claimed mit partnership loss of dollar_figure for the year for the period january through date machise intercoastal accrued and deducted on its consolidated_income_tax_return rents of dollar_figure respondent issued a statutory_notice_of_deficiency to intercoastal disallowing intercoastal's claimed deduction for fiscal_year date of those parts of its rents paid to mit that represent percent of the compensation fee under the employee_leasing agreement the management fee expense and the interest_expense mit closed its bank accounts early in like the other partnerships in its subsequent years mit engaged in noncash transactions made by issuing endorsing and canceling notes and recorded by journal entries thus mpc issued mit continued all its invested capital notes of dollar_figure plus cash of dollar_figure to machise the dollar_figure excess of the amounts allegedly advanced to mit over the dollar_figure advanced by mit was recorded as a prepayment of the compensation fee on date a demand note in the amount of dollar_figure without interest dated date the demand note bore endorsements that were recorded by journal entries as capital distributions from mit to its partners and then as payments on their notes to qulart as a result of these endorsements the notes were credited against the partners' notes to qulart then applied as qulart's payment of its note to machise the partners in mit made no cash payments in on their notes to qulart for the year mit changed its method_of_accounting from the cash_method to the accrual_method on its partnership return for mit reported partnership taxable_income of dollar_figure which consisted of dollar_figure the deferred income that it reported due to the change in accounting_method plus dollar_figure which it called fee income and which represented the accrual of interest payable from mpc and no expenses for the year fred as vice president of bbpa the tax_matters_partner of mit has filed an amended form_1065 as a protective administrative_adjustment_request therein he seeks to have the income reported by mit for the year reduced to zero in the event that we determine mit to be a sham not entitled to deduct the losses claimed for the claim i sec_25the amount of dollar_figure appearing on the note was incorrect and should have been dollar_figure the transaction was recorded on the books of mit and mpc in the amount of dollar_figure pending in docket no respondent has agreed that such an adjustment would be appropriate if we so determine on date fred prepared a termination agreement to end the obligations of mit and mpc under the employee_leasing agreement mpc owed dollar_figure to mit pursuant to the employee_leasing agreement under the termination agreement mpc offered to pay dollar_figure to mit by transferring to mit the dollar_figure note made by qulart to machise now held by mpc with a balance including accrued interest of dollar_figure no formal assignment of this amount took place however the termination agreement also recited that after mpc assigned the qulart note to mit the balance due to mit would be dollar_figure the termination agreement further provided that mit had agreed to reduce that balance by dollar_figure and to cancel the 10-percent annual late charge fred computed the net amount due to mit some dollar_figure so that it would equal the amount that he had projected as the aggregate income to the mit investors additionally under the termination agreement mit was required to distribute the qulart note to its partners they were to direct mit to assign that note back to qulart the note's maker in payment of amounts they owed qulart on their investor notes no formal assignment of this note however was ever made fred signed the termination agreement under the heading bryen bryen p a on behalf of both mit and mpc none of the investors in mit received a return on his or her investment fred caused mpc to enter into the termination agreement with mit in in order to relieve it of its liabilities to mit fred caused the partners of mit to enter into the termination agreement with mpc in so as to minimize their exposure to risk on their notes on its partnership return for mit reported a loss of dollar_figure this is the amount that mit agreed to forgo in exchange for early payment to terminate the employee_leasing agreement plus an accounting fee to bbpa of dollar_figure after the termination mpc still owed mit some dollar_figure fred recommended that the partnership distribute this dollar_figure obligation to its partners the partners were thereafter listed as creditors against the estate in bankruptcy of anthony s and miriam a buccidollar_figure 26while the dollar_figure allegedly owed by mpc to the investors in mit was still on the books at the time of the trial herein fred conceded that he will probably recommend that the debt be written off as an uncollectible loss by the investors w a payroll service on date fred and bruce organized and promoted w a payroll service w a as a general_partnership bbpa prepared a schedule for cash receipts of w a through date and a schedule of w a's cash disbursements through date bbpa made adjusting journal entries as of date and date w a was in substance similar to the earlier partnerships there were however some notable differences chiefly the absence of any checks or notes in the partnership's financial transactions as with the previous partnerships w a used the calendar_year as its tax_year and the cash_method_of_accounting from its inception until date it also had the same address as bbpa w a had a bank account at the first jersey bank south first jersey bank which was the payroll account andrew bryen fred's brother and a partner in w a was an authorized signatory on the w a payroll account at the first jersey bank andrew has an eighth-grade education he owns half of a meat company of which fred was the vice president with respect to fred's financial directives andrew trusted anything fred said and if he told me--if he sent something over for me to sign i'd sign it i wouldn't even look at it i'd just sign it andrew was nominally a managing partner for w a but he was not aware that he held that position he did not engage in management of w a fred had installed andrew as the managing partner of w a in an attempt to comply with a provision of sec_469 added to the internal_revenue_code by the tax_reform_act_of_1986 fred had believed that a tax_shelter partnership could continue to use the cash_method_of_accounting if investors with more than a percent interest--here allegedly andrew--participated in the partnership's activity it later became clear that fred's interpretation was not correct w a originally had six partners consisting of four individuals and two corporations all were clients of bbpa there were no prospectuses or formal offering sheets for w a on date w a mpc bbpa and machise entered into an employee_leasing agreement prepared by fred this agreement was much less detailed about the parties' rights and responsibilities than the prior versions had been nevertheless as with the prior partnerships w a was to provide all the individual employees and independent contractors required by machise to conduct its business for the period january through date the employees and independent contractors were the same employees and independent contractors who worked for machise before the w a employee_leasing agreement was made the six w a investors signed general_partnership subscription agreements in which they agreed to invest dollar_figure million in cash before date the initial capitalization of w a was accomplished by bbpa lending the entire dollar_figure million in capital to the six w a investors the six investors in w a did not execute promissory notes for their subscription amounts to bbpa bbpa did not issue a promissory note to w a for the initial capitalization but it did create an account payable to w a for dollar_figure million the employee_leasing agreement required w a to deposit dollar_figure million with bbpa the escrow agent on date so that bbpa could fulfill its obligations under the employee_leasing agreement the dollar_figure million figure was incorrect and inconsistent with the partnership's and partners' subscription agreements it should have been dollar_figure million as the entire capitalization of w a w a purportedly deposited dollar_figure million in bbpa no checks or notes were exchanged in these transactions however the transactions involving the shift of dollar_figure million between bbpa the investors in w a and w a itself were all recorded in journal entries machise was required to pay to mpc and mpc was required to pay to w a percent of the payroll costs of the employees and independent contractors this payment was the compensation fee it was due and payable weekly as payroll costs were incurred by w a mpc however had the election to defer payment if mpc made such an election the unpaid balance of the compensation fee plus the late charge computed to date was to be paid in equal monthly installments with percent interest with the first payment due on date and the balance due in installments on the last day of each month thereafter the employee_leasing agreement provided that upon presentation of the weekly payroll register approved by mpc bbpa would release and deposit directly into w a's payroll bank account percent of the gross pay the funds so deposited originated in machise and passed through bbpa as the escrow agent although the actual flow of funds was from machise to bbpa to w a journal entries recorded the alleged transactions to include mpc and bucci thus the journal entries showed the funds going from machise to mpc as an advance then from mpc to bucci as a capital distribution then from bucci to bbpa as a loan to bbpa and then from bbpa to w a the employees and independent contractors were paid with w a checks stamped with the signature of andrew bryen andrew bryen physically signed three w a checks in one of the employees paid with w a checks was loretta wilcox a secretary with machise she had been hired by bucci in date after she had filled out a formal employment application she could not identify any of the partnerships mit through nor w a she acknowledged that w a appeared as payor on her paychecks and on the form_w-2 filed with her federal_income_tax return for that year however she was not aware that she had been a leased_employee machise considered the amount spent by w a some dollar_figure in as the amount of payroll costs incurred under the employee_leasing agreement in w a reported a loss of dollar_figure and a separate item of portfolio_income of dollar_figure on their individual income_tax returns for the investors in w a reported on schedule e the partnership losses from w a in proportion to their interests respondent issued a notice of final_partnership_administrative_adjustment to w a in which respondent disallowed the entire claimed loss of dollar_figure for the year in the new jersey department of labor canceled the unemployment tax accounts of the partnerships whose accounts could be reached under the applicable statute_of_limitations the department of labor transferred credits for the funds that had been ostensibly paid_by the partnerships from the partnerships' accounts to machise the department did so because it had determined machise to be the party that was liable for unemployment tax contributions by fred had decided that his assumption or legal conclusion underlying the w a arrangements--that w a could use the cash_basis method of accounting--had been a mutual mistake therefore as of date w a changed its method_of_accounting from the cash_method to the accrual_method there was no formal termination agreement for the w a employee_leasing program instead a flurry of journal entries closed out w a's existence journal entries for date reflect that w a had a issued a credit to mpc in the amount of dollar_figure and reversed a late charge of dollar_figure this caused w a's receivable balance from mpc to equal dollar_figure additional journal entries indicate that w a then assigned its dollar_figure receivable from mpc to bbpa in exchange for a receivable from bbpa in that amount this assignment brought the total amount due from bbpa to w a to dollar_figure million on the same day a w a journal entry recorded the distribution of this dollar_figure million receivable from bbpa to its partners the partners were deemed to have received this capital distribution pro_rata bbpa reflected this distribution by reclassifying the dollar_figure million payable as being payable to the w a partners not to w a itself at this point since the w a partners owed bbpa dollar_figure million pursuant to their 27for the year after the payroll and other costs had been paid w a had issued a bill to mpc in the amount of dollar_figure plus accrued interest--a late charge--of dollar_figure for a total receivable due of dollar_figure the amount accrued by machise was more than the percent of the actual payroll costs required by the employee_leasing agreement the charge of dollar_figure was the result of fred's estimating the payroll costs as dollar_figure and adding percent--in the amount of dollar_figure subscription agreements and since bbpa now owed the same amount to the w a partners bbpa caused these offsetting balances to be canceled the other entities involved with w a also recorded offsetting journal entries to cancel the assets and liabilities associated with their w a transactionsdollar_figure pursuant to these journal entries w a was terminated because it owned no assets and owed no liabilities on its partnership return for w a reported partnership taxable_income of dollar_figure this amount consisted of dollar_figure which w a had billed as a compensation fee less various net expenses of dollar_figure and less dollar_figure which fred called contract termination expense this was the amount that w a agreed to forgo in exchange for early payment to terminate the employee_leasing agreement for the year w a has filed an administrative_adjustment_request seeking to have its reported income of dollar_figure for reduced to zero if we determine that w a i sec_28for example at the time of the offsets bbpa owed bucci dollar_figure as a loan of the borrowed payroll costs meanwhile mpc bucci's entity owed dollar_figure to bbpa which had accepted w a's account receivable from mpc in that amount moreover another bucci entity mit payroll service owed dollar_figure to bbpa including a miscellaneous expense of dollar_figure since mpc and mit payroll service were controlled by bucci bbpa made a journal entry offsetting its dollar_figure payable to bucci against its dollar_figure receivables from mpc and mit payroll service resulting in an alleged net amount payable to bucci of dollar_figure this payable was later eliminated when the mit payroll service entity was terminated a sham as respondent contends that claim is pending in docket no respondent has agreed that in the event we so determine the requested reduction is appropriate none of the investors in w a ever received any return from their participation in w a the investors in promoting the various partnership as tax_shelters bruce told the investors that the shelters were set up on a cash_basis there was a partnership and the loss would flow through to them on their personal return bruce advised the investors that an economic return on their investment could be paid quickly or it could be deferred for years and they would be paid right after the beginning of the eleventh year that it was up to the payer to the operating company one of the investors in mit as well as other of the mit shelters partnerships was anthony schweiger schweiger schweiger is a mortgage banker he was aware that the partnerships in which he invested were employee_leasing arrangements with 1-year terms he was aware of no partnership meetings however nor of any partnership votes schweiger and the other investors received occasional memoranda about developments during the year with respect to their investments a typical memorandum reads as follows to mr anthony schweiger from bruce bryen re mit on date machise interstate transportation company inc paid mit dollar_figure consisting of the following repayment of balance of advance at date interest due on above pincite to date late charge on fee due at date x dollar_figure partial payment of fee dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure your share of this payment was dollar_figure which we used to pay the annual installment due on your note on date the interest portion of this payment which you may deduct on your income_tax return is dollar_figure the remaining balance due on your note after the date payment is dollar_figure for financial statement purposes the market_value of your interest in mit at date was dollar_figure we will be sending you an accounting form k-1 soon after the end of the year which will contain all of the information needed for your income_tax return please call me if you have any questions about mit schweiger received no financial statements for machise he had a great deal of faith in fred and as he explained did not dot the i's and cross the t's in a very sophisticated manner about asking for financial statements and things like that schweiger understood that he had signed a note for which he was liable but he received no demand for repayments he was instead informed that the note had been paid off he was not aware of the termination agreements schweiger's primary consideration in participating in the mit partnerships was to obtain tax benefits he had previously invested in three other tax_shelters promoted by fred and bruce through bbpa schweiger identified one of these shelters as p g which was the school_bus operation pat gordon charles thompson thompson was another investor in the mit shelters he was told that his taxes would be reduced but he does not recall any representation being made about investment profits he recalls no partnership meeting nor partnership votes he was not aware that he was a general_partner in the partnerships he did not understand how his notes were paid off nor did he receive news of the termination of the employee_leasing arrangement thompson did not have regular meetings with the accountants at bbpa he only went to them with his tax materials for purposes of preparing his income_tax returns another of the investors in w a was alexander m churchill churchill a civil engineer bbpa was the accountant for churchill's engineering business and churchill’s tax preparer churchill saw bruce two or three times a year with respect to churchill's individual tax matters bruce had induced him to invest in w a as well as other earlier tax_shelters churchill participated for investment purposes and also to shelter some of my income in addition to the mit tax_shelter partnerships the bryens also brought other tax_shelters to churchill's attention bruce did not explain to churchill the significance of being a general_partner in the mit partnerships churchill knew of no partnership meetings nor was he consulted on partnership operations he did not know the other partners he did not understand the accounting mechanisms of the partnerships but he relied upon bruce asked specifically about his participation in mit churchill did not recall being consulted before termination of that partnership’s employee_leasing agreement before trial in these cases fred informed the investors in writing that the trial was in the offing a typical letter from fred to an investor advises-- if you are called as a witness steve jozwiak will prepare you for trial in general he will tell you to tell the truth and try not to become confused steve will expect you to testify to the true facts that you knew that you were at risk for dollar_figure and that you expected to earn on your investment which would be more than enough to pay your note in addition you had the protection of your tax savings but you knew that you would have to pay taxes on the income that you would be reporting over the year period steve will also expect you to testify that you expected bryen bryen p a to manage your investment and mit and to take care of all of the details without consulting you opinion three aspects of the employee_leasing programs structured by fred bryen are in issue in these consolidated test cases respondent’s first set of determinations denies for the years and to the partners and in subsequent years and to the partnerships deductions for claimed losses attributable to payments of machise's payroll costs respondent’s second set of determinations denies for the years and deductions for the interest alleged by the pettisani petitioners to have been paid on their note to machise respondent’s third set of determinations denies intercoastal which filed consolidated_returns with machise deductions for the years and for any amount of the overrides on its payroll costs the management fees and the interest accrued on its alleged borrowings we hold that petitioners are not entitled to the deductions at issue our holdings are based on the overall conclusion that the transactions giving rise to the claimed deductions had neither economic_substance nor a profit objective i neither the partners nor the partnerships are entitled to loss deductions based upon payment of machise's payroll costs the initial question we must answer is whether the partners for and and the partnerships for may deduct as partnership expenses the payroll costs for the years in issue a the requirement of economic_substance the incidence of taxation depends upon the substance of a transaction to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 324_us_331 the court_of_appeals for the third circuit to which all these cases are appealable has recently applied the principle that the substance of a transaction and not its form governs its tax consequences as that court explained the general_rule on sham transactions in this circuit is well-established if a transaction is devoid of economic_substance it simply is not recognized for federal taxation purposes for better or for worse this denial of recognition means that a sham_transaction devoid of economic_substance cannot be the basis for a deductible loss 31_f3d_117 3d cir quoting 939_f2d_44 3d cir affg fox v commissioner t c memo see in this regard 352_f2d_466 3d cir affg 41_tc_535 see also 270_f2d_294 3d cir quoting 293_us_465 affg 31_tc_33 and 31_tc_26 in which the court_of_appeals for the third circuit noted that the supreme court had refused to give effect to an elaborate and devious form of conveyance masquerading' as a legitimate transaction the activities there described were found to be a mere device which put on the form as a disguise for concealing its real character' petitioners bear the burden of proving that the challenged transactions were not sham transactions devoid of economic_substance rule a 94_tc_738 arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 taxpayer bears burden of disproving determination in fpaa in case filed under tefra partnership provisions the relationship of the employees and independent contractors to machise and to the partnerships the real character of the transactions at issue as displayed by the entire record is that machise and not the partnerships incurred and paid the payroll costs of the workers who performed services for machise accordingly machise and not the partnerships is entitled properly to deduct those costs as ordinary and necessary business_expenses see 373_us_193 72_tc_521 affd 633_f2d_512 7th cir conventional employee_leasing business arrangements have presented some interesting tax issues but we have no occasion to reach them here some employers contended that by using employee_leasing arrangements they could avoid application of the code provisions that require qualified_retirement_plans to make provisions for lower-paid employees see eg 68_tc_387 to deal with those issues congress added sec_414 and o to the codedollar_figure 29in congress added sec_414 tax equity fiscal responsibility act of publaw_97_248 stat continued the issues underlying the enactment of sec_414 and o have no bearing on this case the purported employee_leasing arrangements at issue here are not the otherwise presumably valid leasing organizations addressed in sec_414dollar_figure the arrangements in the cases at hand instead fall within the category of arrangements we have called generic tax_shelters see 88_tc_386 affd 868_f2d_851 6th cir petitioners argue that modern employee_leasing arrangements have modified strict employer-employee roles the evolution of such arrangements however does not lend substance to the activities of the lessor partnerships in the cases before us the parties have asked the court to take judicial_notice of willey the business of employee_leasing 2d ed dr continued whose general purpose was to treat certain leased employees as employees of the recipient of their services for purposes of the qualified_plan requirements h conf rept pincite 1982_2_cb_600 in congress added sec_414 deficit_reduction_act_of_1984 publaw_98_369 98_stat_875 granting authority to the secretary to issue regulations deemed necessary to prevent employee_leasing or other arrangements from being used to avoid statutory_employee benefit requirements in the tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2491 congress amended sec_414 to expand further the qualified_plan restrictions on the use of leased employees 30by a parity of reasoning the organization and use of intercoastal and mit personnel in efforts to maximize qualified_plan benefits for bucci and ingemi and effectuate other business purposes have no bearing on the issues in this case which concern the efforts to use the mit partnerships to create tax benefits for investors and intercoastal machise willey’s introduction id pincite to his book explains the operation of conventional employee_leasing arrangements in employee_leasing arrangements two legally separate employers share some or all of the employer responsibilities with the same employees leased- employees are employed by the leasing employer which pays their wages and benefits but whose employees also report for work at the utilizing business there their work activities are directed by the utilizing employer these workers do the work of the business of the leasing employer and the business of the utilizing employer the employer responsibilities may be allocated between the employers by mutual agreement as dr willey explains the employer responsibilities may be allocated between the employers by mutual agreement here however notwithstanding the written employee_leasing agreements none of the responsibilities changed there is no indication that as provided in the agreements machise provided the partnerships with estimates of the number of employees or contractors it would need to carry on its business nor is there any indication that the partnerships undertook in any substantive way to provide machise with the employees independent contractors equipment or antecedent biographical information called for in the agreement we have seen no instance in which the partnerships undertook to control and direct the performance of the services of the individuals despite the explicit reservation of the right to do so contained in each of the agreements nor have we seen any attempt by the partnerships either to instruct each individual as to his work hours and the nature of his duties or to determine the contractor to be used to carry out machise's business to the contrary machise continued to act through its owner employees bucci and ingemi and after ingemi's death bucci alone bucci and ingemi and not the partnerships made the work assignments to the employees and independent contractors bucci and ingemi directed and controlled the employees bucci and ingemi determined the_amount_of_wages to be paid did the hiring and firing took any necessary disciplinary action and set the hours to be worked machise and not the partnerships provided work space and equipment to the workers cf 89_tc_225 affd 862_f2d_751 9th cir dr willey supra pincite also lists a number of employer functions usually taken over by an employee_leasing company these functions include issuing paychecks payroll management paid leave management payroll tax deposits recruitment enrollment in benefits maintenance of employee_benefits and benefit claims administration here there is no showing that the partnerships actually performed any of these functions machise continued to perform the services usually provided by employee_leasing companies the partnerships’ participation was limited to the use of their names on checks forms or transmittal documents dr willey also explains id that in a typical employee_leasing arrangement a subscribing company places its regular workforce on the leasing firm’s payroll he adds significantly the employees have to agree to this too id in the present case the employees did not submit formal employment applications to the partnerships nor did they explicitly consent to the execution of the employee_leasing agreements they were not consulted or informed about the employee_leasing agreements and they were for the most part unaware of the existence of their putative new employers as indicated by the testimony of ms wilcox machise's workers did not ascribe any significance to the appearance of the partnerships' names on their pay checks indeed the fact that the workers were hired by machise interstate transport which was often called mit may help explain why the workers paid little attention to the fact that their checks were drawn for example on an account in the name of mit dr willey also writes that the leasing arrangement with the subscriber begins with the assumption that this will be a long-term affiliation id in this case however the assumption was that there would be only short-term 1-year arrangements with each of the successive partnerships the employees would remain with the subscribing company while changing employers--that is the partnerships--every year finally dr willey indicates that most employee_leasing firms are charging anywhere between three and eight percent of employee gross wages id pincite here the partnerships charged overrides of between and percent--more than twice the going rates--in exchange for services that were merely illusorydollar_figure we conclude that machise through bucci and ingemi filled the role ostensibly claimed by the partnerships machise operated its business without the aid of the partnerships none of the partnerships and none of their partners undertook any substantive activities with respect to machise's employees or independent contractors machise and not the partnerships was the employer and the party responsible for paying the payroll costs accordingly machise and not the partnerships was entitled to claim those costs as a deduction of ordinary and necessary business_expenses petitioners' arguments to the contrary are unavailing they seek support from cases that impose liability for employment_tax obligations on the party that controls wage payments eg evan sec_31fred has insisted that the inflated overrides included interest_paid to the partnerships for their advances of payroll costs we have found that the partnerships' advances are as illusory as their services the alleged interest components of the overrides are also illusory in addition there is no indication by dr willey that a hallmark of conventional employee_leasing arrangements is that the subscribing company will defer the reimbursement of payroll costs to succeeding years v internal_revenue_service 607_f2d_1237 9th cir petitioners argue that because the employees and independent contractors were paid from accounts in the names of the partnerships the partnerships must be deemed to be the employers petitioners are wrong their argument fails to take into account that machise through bucci and ingemi determined who would be paid and how much provided machise money for the payroll accounts and signed the paychecks drawn on those accounts machise controlled the wage payments the use of the partnerships' names on the payroll accounts is a facade that does not evidence an employment or other service provider relationship between the partnerships and the worker providers of the actual services that were needed to carry on the business of machise there were numerous other attempts to insert the name of the partnership into machise's business these attempts did not however impose any genuine responsibilities upon the partnerships the appearance of the partnerships' names on some of the agreements with independent_contractor truckers does not affect our conclusion a reading of those agreements shows that the operative provisions generally described the reciprocal rights and responsibilities of the truck driver and the carrier machise to the extent any rights or obligations devolved upon the partnerships under those agreements we regard it as significant that bucci--and none of the partners--signed as partnership agent nor can petitioners derive comfort from correspondence between officials of the new jersey department of labor and the partnerships concerning their liabilities for employment_taxes the new jersey department of labor subsequently canceled the unemployment tax accounts of the partnerships the department transferred credits for the funds that had been ostensibly paid_by the partnerships from the partnerships' accounts to the machise account with the department the department did so because it ultimately determined that machise was the party liable for unemployment tax contributions its ultimate determination once it caught on to the charade strengthens our conclusion that the partnerships were not the employers and exposes the lack of significance of the earlier correspondence petitioners have also failed to show that there was any substance in the inclusion of the partnerships' names as participants on some of the employees' pension_plan documents the plan documents reveal that the employees' pension_plan existed long before the partnerships were formed even after the partnerships were formed bucci and ingemi provided machise's money to fund the pension payments as they had done for the other payroll costs bucci and not the partnerships decided where the pension deposits would be invested and machise’s controller prepared the quarterly financial statements for the plan petitioners have not shown that the partnerships performed any meaningful role with respect to the pension payments or the administration of the plan in sum the operative facts of these cases show that the substance of the partnerships' employee_leasing arrangements is that machise and not the partnerships was the employer of the employees and the party who hired the independent contractors for purposes of deducting the payroll costs at issue lack of economic_substance of the employee_leasing agreements petitioners also argue that the substance of the transactions has been given economic_effect by the execution of the financing agreements petitioners again are wrong these agreements lack economic_substance and are ineffective for federal tax purposes to change the character of the transactions at issuedollar_figure in 91_tc_838 we listed a number of particularly significant factors in determining whether a financial transaction has economic_substance apart from tax benefits these factors include the presence or absence of arm's-length negotiations the relationship between sales_price and fair_market_value the structure of the financing the degree 32in focusing on the transactions at issue we find it unnecessary to resolve related questions such as whether or when the investors formed valid partnerships see 337_us_733 nor need we decide whether the partners' claimed losses exceeded the bases of their partnership interests see 693_f2d_281 3d cir affg in part and revg and remanding in part 73_tc_491 of adherence to contractual terms and the reasonableness of the income and residual_value projections see also 87_tc_983 affd without published opinion 860_f2d_1075 3d cir levy concerned a sale_and_leaseback of computer equipment the present case concerns the financial arrangements purporting to undergird an employee_leasing program although the relationship of sales_price to fair_market_value and questions of residual_value are not relevant to our inquiry the other factors provide a useful framework for evaluating the employee_leasing and financial agreements at issue a structure of the financing the structure of the financing is the most important factor in evaluating the claimed economic_substance of the employee_leasing arrangements the true nature of the financing was straightforward there were two types of transaction that occurred in cash and in the context of this case had economic_substance the first was the partners' investment of cash in tax_shelters bbpa and machise divided this cash between themselvesdollar_figure the second type of 33petitioners do not contend that the investors may deduct this cash itself we note that a taxpayer is not entitled to deduct out-of-pocket cash losses under sec_165 arising from a tax_shelter that lacks economic_substance 808_f2d_1219 6th cir affg 85_tc_127 hoffpauir v commissioner tcmemo_1996_41 substantive transaction was the payment of machise’s cash to the employees and independent contractors who were its service providers these payments took the form of checks signed by machise's principals drawn upon an account funded by machise but maintained in the name of the partnership petitioners contend that the transactions were much more complicated and as fred designed them they were very complicated indeed in general terms petitioners claim that machise lent millions of dollars to the partners the partners then invested this money in the partnerships which in turn circled this money as an advance back to machise for the first half of the calendar_year machise again advanced this money in weekly amounts to the partnerships the partnerships then used this borrowed money to meet machise's payroll costs during the second half of the calendar_year the partnerships allegedly reimbursed machise for the advances and continued to meet machise's payroll costs because the partnerships had no income of their own for the years they made these payments they claimed losses which their partners deducted on their own returns in subsequent years this investment circle was reversed once again no cash changed hands the claimed payments took the form only of notes or bookkeeping entries machise thus allegedly made payments to the partnerships as its compensation fee and an additional annual late charge the amounts of these payments were deemed distributed to the partners the partners in turn were credited with making payments in these amounts on their original loans from machise--or from machise through qulart these elaborate arrangements among machise qulart bbpa the partners and the partnerships existed in form only they were examples of the classic circle transactions that lack economic reality to which we have refused to give effect for example in 86_tc_1326 the taxpayers contributed cash and the proceeds of short-term loans to research-and-development tax_shelters some dollar_figure of these amounts--allegedly deductible research_and_development costs--were distributed to the bank account of a corporation known as isle on date the amounts were then advanced to subcontractor corporations called fal and arl the promoters of the tax_shelters then used the funds to purchase commercial debt instruments when weeks into the new year these instruments matured the proceeds were repaid to the taxpayers this court said the transactions surrounding the circular flow of the dollar_figure proceeds of the bank loans had no substance for tax purposes id pincite the taxpayers in that case had contended that the arl and fal corporations could have broken the circle and prevented the taxpayers from receiving their repayments that would have been an event of economic_substance we disagreed with the taxpayers' argument however and explained this argument is meritless because both corporations were controlled by a promoter while in theory such interference might have occurred it was realistically impossible therefore we conclude that the transactions that resulted in the circular flow of the dollar_figure proceeds of the bank loans were shams entered into solely to create the illusion of research_and_experimental_expenditures while in substance insuring that no part of such funds would be so used id pincite in 73_tc_1163 affd 673_f2d_1062 9th cir the taxpayer in an effort to reduce his taxes purportedly borrowed money to purchase stock in a corporation the purchase would take place if and when a public offering of that corporation's stock occurred the resulting transactions designed by harry margolis all occurred on december and they began with the taxpayer's borrowing dollar_figure from the union bank in california that bank then wired that amount to the account of a company named world minerals at banco popular in the netherlands west antilles the dollar_figure then moved to another account held by an entity named alms at the banco popular alms then loaned that amount to the taxpayer by transferring it to the taxpayer's union bank account on date union bank used the amount to repay the taxpayer's loan the taxpayer wrote a check to alms for dollar_figure as interest but only after receiving a dollar_figure loan from another margolis entity named anglo-dutch capital the dollar_figure difference was later credited to the taxpayer for his use in an investment vehicle known as the karme trust the taxpayer however deducted the dollar_figure interest payment from his income taxes for on the facts of the case we found that the loan transaction was a sham we stated when the transfer of dollar_figure from alms to petitioner is viewed as a part of the entire money movement transaction it becomes apparent that alms was not a true lender but was a mere conduit in the circulation of the union bank loan proceeds back to petitioner and the union bank w e believe that no purpose from anyone's standpoint has been shown for the transfer of the dollar_figure from world minerals back to alms there is no reason to presume that the world minerals-alms transaction was conducted at arm's length since both entities were effectively controlled by margolis although the payment from alms to petitioner was designed to appear to be a loan its main effect was simply to complete the circuit so that petitioner could repay the union bank loan id pincite7 fn ref omitted also instructive is 612_f2d_1139 9th cir in which the court_of_appeals affirmed the conviction of a tax_shelter promoter one of the counts against the promoter was based on the following three-step circular arrangement on date the promoter directed that a check for dollar_figure payable to his company epi be drawn on a client trust account no called associates the check bore a legend stating that it was prepaid_interest of the client the client's balance in the associates account was dollar_figure the check was nevertheless immediately deposited in the epi account on the same day epi drew a check on its account for dollar_figure payable to capital three which is another name for associates the check was deposited into a separate associates account no also on the same day associates drew a check on account no made payable to the associates trust account no it is deposited into that account the client claimed a deduction of the dollar_figure prepaid_interest on his federal_income_tax return the promoter was convicted for assisting in the preparation of a false tax_return the promoter argued on appeal that the interest deductions were lawful and that the evidence was insufficient to sustain a conviction the court_of_appeals disagreed and affirmed the conviction it stated the most important aspect of the operations here performed is that there was no substance behind the forms employed id pincite it found the promoter's arguments to be without any merit id pincite the investment circles in the cases before us share important similarities with drobny karme and clardy like those cases the cases before us employed circular obligations with no economic_effect fred as the promoter designed and controlled the programs so that they would be isolated from commercial reality they generated substantial tax benefits with no events of economic_substance as in drobny karme and clardy the circular transactions before us cannot sustain the tax deductions claimed by petitionersdollar_figure 34these considerations apply to all the partnership losses at issue for the years through a substantial portion of the partnerships' first-year losses consisted of professional and management fees these were the management fees paid to continued b termination agreements petitioners contend that the employee_leasing arrangements were valid commercial transactions because ultimately machise would have to pay the partnerships more in overrides than they had invested indeed the passage of time increased the apparent prospect that machise would have to make actual cash payments on its obligations this development would have been consistent with economic_substance but it was not a happy prospect for the participants the offsetting paper transactions would no longer suffice to cancel each other out machise would ultimately owe more in terms of the compensation fees than it had borrowed as for the partners if machise encountered financial difficulties they might be required to make good on their notes to machise by paying machise's creditors without having received any offsetting revenue from machise when it appeared that there might be actual enforcement of these notes or other adverse economic and tax effects fred intervened with a fix he came up with the termination agreements which he designed and entered into on behalf of the parties so that everything would zero out he signed the continued intercoastal or mita in amounts ranging from dollar_figure to dollar_figure and or professional fees paid to bbpa ranging between dollar_figure to dollar_figure as was the case with the partnerships' obligations to machise and qulart these payments consisted of money circles or offsets they had no economic_substance and no tax effect termination agreements under the heading bryen bryen p a on behalf of both the partnerships and mpc fred explained the whole reason they the partners did it is to get rid of the risk they owed dollar_figure million and if machise mpc did not pay the compensation fee these partners would be after me with guns the partners' notes were uniformly marked paid the partners themselves had nothing to do with the terminations the partners who testified were not aware until later that the termination agreements had been signed and that the terminations had happened their liabilities were canceled along with any hope that they would recover any money from their investments the termination agreements also relieved the entity variously known as intercoastal machise mpc of any meaningful liability the agreements terminated its obligations to mit mit mit and mit entirely the termination agreements thereby deprived the employee_leasing arrangements of any vestiges of economic_substance that they might conceivably have had when fred executed the termination agreements he may have prevented the investors from coming after him with guns he also however cut out any ground for claiming that the transactions had any valid tax effects with respect to mit and mit there were no termination agreements fred nevertheless knew by the turnaround time when the notes payable to those partnerships would become due that neither mpc nor anyone else could pay them this was so because bucci mpc's 999-percent partner was sunk in bankruptcy and although intercoastal held a theoretical partnership_interest in mpc there was no suggestion that it could pay the multimillion- dollar liabilities owed to the partnerships finally w a never acquired any semblance of economic_substance before it was terminated as a result of what fred called a mutual mistake dollar_figure petitioners insist that the structure of the financing reflects the true nature of the transactions they retrace each of the partnerships' alleged operations in exhaustive detail they insist that the transactions at issue actually happened because fred recorded them and that because the transactions happened they had economic_substance for support petitioners refer to the language of the stipulations many of these stipulations describe in the abstract the form of the transactions as if those transactions had actually occurred thus for example petitioners point to language such as that contained in paragraph of the stipulations that paragraph 35we realize in the case of mit that there was a contention that the partners received half the stock of machise as recognition of machise's liabilities to it we do not take this contention seriously fred unilaterally declared machise insolvent he unilaterally valued its stock in the hands of mit at dollar_figure he induced bucci to turn over that stock in a transaction in which bucci was not represented by counsel and he told the partners that they were ultimately entitled to a dollar_figure loss on the transaction in view of the sham nature of the other transactions we decline to accept fred's uncorroborated and self-serving contentions that mit acquired a stock interest in machise that had any value recites during mit paid out dollar_figure to employees and independent contractors and taxing authorities petitioners ignore respondent's express reservation that in stipulating to transactions she is only stipulating to the form of such transactions and does not stipulate that there was any substance to such transactions respondent reserves the right to challenge particular stipulated transactions at trial fred conceded that in making such stipulations the parties were merely reciting the form of the transaction we thus do not accept petitioners' insistence on brief that the form described in the stipulations amounts to a concession of commercial or economic reality the transactions described cannot be given effect for tax purposes regardless of how particular paragraphs of the stipulations may be read in isolation petitioners also argue that business transactions similar to theirs do have economic_substance they cite cases for the proposition that offsetting payment obligations are not per se invalid for tax purposes petitioners point to 435_us_561 apparently assuming that their situation is in some way comparable in that case state and federal regulations precluded a bank from financing its headquarters building by conventional means therefore according to a plan the frank lyon co obtained the financing took title to the headquarters building and leased it back to the bank the bank's rental payments were equal to frank lyon's principal and interest payments on the mortgage the bank had an option to repurchase the building by taking over the mortgage and paying frank lyon's initial dollar_figure investment the supreme court approved frank lyon co 's deduction of depreciation interest and other expenses associated with its ownership of the building the court concluded that the company's purchase was a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached id pincite petitioners here have failed to establish that their employee_leasing transactions had economic_substance similar to the arrangement in frank lyon under the frank lyon criteria the transactions before us were not imbued with tax-independent considerations they are in fact characterized by tax- avoidance features that have meaningless labels attached petitioners cite other cases of legitimate financial arrangements in which an investor engaged in a circular off- setting group of obligations see eg 949_f2d_841 6th cir affg tcmemo_1990_246 in such cases the taxpayer proved that he minimized potential cash-flow problems by arranging that income from his investment will cover the obligations he has incurred in making the investment id pincite in these other cases there were no deliberately-contrived circles of offsetting payments established solely for tax purposes such as those here in the cases at hand the deliberate circular matching obligations the lack of arm's- length dealing the lack of purposive activity by the partnerships fred's untrammeled exercise of the ability to terminate the transactions as he deemed fit the lack of documentation and the overriding tax motivations of the transactions at issue all combine to take this case well beyond an unadorned availability of rental payments to cover note obligations waters v commissioner 978_f2d_1310 2d cir affg tcmemo_1991_462 in sum the financial structure of the employee_leasing partnerships before us presents only an image of genuine lending borrowing and investment transactions the transactions were shams they consisted of prearranged circular offsetting deals which coupled with the termination agreements and bucci's bankruptcy effectively precluded any claim that they possessed economic_substance c arm's-length negotiations arm's-length bargaining is an obvious characteristic of commercially valid transactions there is no evidence of arm's- length negotiations in any of the employee_leasing arrangements at issue instead the participants let fred and bruce arrange all aspects of the transactions fred has claimed that bucci on behalf of machise engaged in hard bargaining in striking a deal to lease the employees and independent contractors we can find no substantiation for fred's self-serving claims bucci appeared at the trial of this case but it was soon obvious that he was not competent to present an accurate description of the events at issue medical evidence submitted after the trial suggests that prior to and during the trial bucci was suffering from alzheimer's disease the record lacks any indication that bucci had been fully cognizant of the facts of the employee_leasing transactions when they occurred if bucci were the tough negotiator fred claimed him to be we believe that there would be at least some written records reflecting his active_participation in the employee_leasing negotiations there are none we would also expect that other responsible officials of machise would be familiar with the transactions that their corporation had entered into the testimony of crescenzo the controller and peretti the operations manager tells a different story they plainly did not understand the specifics of the employee_leasing programs we are left with the conclusion that bucci and the rest of machise's personnel left everything to fred relying on his representations that the employee_leasing arrangements were too good to pass up fred purported to explain to the court that machise fell into a gold mine they didn't have to pay their payroll for years under this arrangement we believe that fred told bucci much the same sort of thing the most plausible explanation for bucci's cooperation is that fred presented him with a program whereby machise would ostensibly both lend and borrow the cash to meet its weekly payroll as a result machise would then be able to deduct or percent of those payments as rents including the override machise would also be able to deduct the various management fees in addition machise and bbpa would split investor cash between them based upon the line-of-credit notes or later upon bbpa's sharing the cash after taking out its promoters' fee presented with these lucrative possibilities bucci let fred handle the details bucci had only to sign the documents put before him and otherwise do what fred told him to do while otherwise continuing to run the machise business as before nor was there any hard bargaining by the other participants the investor partners the testimony of these investors provides direct evidence of the same type of reliance on bbpa that bucci had in fred dr crescenzo professed to having a lot of faith in the bryens and left the matter of his investment entirely up to bruce schweiger an investment banker conceded that he had a great deal of faith in fred and therefore he did not dot the i's and cross the t's in a very sophisticated manner about asking for financial statements and things like that churchill testified that he did not understand how the partnerships worked but relied upon bruce to look after his interests moreover the dealings between fred or bruce and the partners reveal no explanation of machise's financial position and prospects as well as a conspicuous failure of the partners to ask about those prospects as would have been appropriate if there was any actual expectation that machise would eventually pay its deferred obligations to the partnerships fred has insisted that the partners were kept fully aware of all that went on with respect to the partnerships the record shows otherwise we accept the investors' testimony that they only met infrequently with bbpa and knew very little about what was going on in their partnerships there is thus no credible_evidence of arm's-length negotiations the evidence instead demonstrates that fred with bruce’s help ran the whole show fred and bruce induced their clients to participate in the employee_leasing arrangements with the promise of substantial tax advantages the participants-- bucci machise the investors and the partnerships--did as they were told by fred and bruce and accepted the figures provided in memoranda from bbpa they understood that fred and bruce would attend to the details but fred and to some extent bruce were the only persons who understood those details d adherence to contractual terms a transaction that has economic_substance will be characterized by enforcement of the agreements between the parties the parties' failure to enforce the provisions of their agreements is evidence that the transaction does not conform to economic realities helba v commissioner t c pincite cf arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 finding of sham_transaction supported by showing that promoter was notably careless and unbusinesslike in documenting and altering legal relationships of the partnership the cases before us present numerous instances of sloppy documentation and of arbitrary alterations of the rights of the participants for example the date for mpc to pay the contract renegotiation fee to mit was set to be date this wa sec_1 day past the date that the mit partnership according to the partnership_agreement was to terminate with respect to mit machise purportedly lent dollar_figure to the partners in exchange for their notes the employee_leasing agreement however provided that the amount would be dollar_figure million the mit partners were required to execute personal notes in substantial amounts to qulart as partners in mit fred and bruce themselves executed similar notes totaling in the aggregate dollar_figure these notes however were made out to machise and not to qulart because of an apparent error on date the new jersey department of labor pointed out another mistake it wrote to william bryen and bruce bryen t a mit advising that machise not mit was listed as the insured on the standard workmen's_compensation and employer's liability insurance_policy for the period date through date moreover the dollar_figure asserted to be owing by machise to mit in the termination agreement is an error the amount that should have appeared in the termination agreement was dollar_figure after the payroll costs were paid mit billed machise for percent of the their total amount as the compensation fee it should have billed mpc with respect to mit fred prepared a note in payment of the compensation fee the amount of dollar_figure appearing on the note was incorrect and should have been dollar_figure the transaction was recorded on the books of mit and mpc in the amount of dollar_figure finally with respect to w a the employee_leasing agreement required w a to deposit dollar_figure million with bbpa the dollar_figure million figure was wrong it should have been dollar_figure million as the entire capitalization of w a additionally fred terminated the existence of w a itself as a mutual mistake when he realized that his interpretation of sec_469 had been ill- founded the significance of petitioners' failure to adhere to their agreements is compounded by their reliance upon bookkeeping entries alone to substantiate the economic_effect of the programs parties to complex million-dollar transactions normally insist upon adequate documentation of their rights and responsibilities in this case however fred created journal entries or bookkeeping entries to reflect transactions that he alone perceived to have happened in most instances those transactions did not happen in fact the only substantiation for them is fred's self-serving testimony and the bookkeeping entries that he created confronted with the absence of notes or other evidence of the claimed transactions fred has claimed that they were not needed fred was asked at trial how machise gave the mit partners dollar_figure without transferring cash or property or executing any document fred explained the transaction occurred it was recorded on the books of all the parties with a full explanation and you don't really need notes checks or cash or property asked to amplify fred said no advance no notes nothing had to be done one person--two people or people agreed that there would be a transaction that occurred for one reason or another that's what they wanted to do i knew it occurred all the parties knew it occurred all the parties agreed to the transaction as the accountant i recorded the transaction fred is wrong in ignoring the significance of his repeated failures to provide documentation or other substantiation for the transactions at issue on questions concerning the taxability of income we are to be guided by facts and not by bookkeeping entries 79_f2d_492 3d cir we therefore disregard journal entries that are inconsistent with economic reality nissho iwai am corp v commissioner tcmemo_1985_578 affd without published opinion 812_f2d_712 2d cir here in many instances there was no documentation to substantiate the bookkeeping entries and no one seemed to care for example bookkeeping entries indicate that mit advanced percent of its dollar_figure million capital by endorsing checks to intercoastal in that amount on date mit did not in fact endorse any such checks to intercoastal similarly as of date the books of mit showed that it had advanced dollar_figure to machise other than journal entries however there are no documents showing that this amount was ever paid bbpa was supposed to advance the partners' cash investment to mit bbpa issued neither cash nor a check nor notes to accomplish this advance such an advance was however recorded by a journal entry the entire financial existence of w a was a matter of book entries specifically its transactions purportedly shifting dollar_figure million recorded by mistake as dollar_figure million between bbpa the investors in w a and w a itself were all recorded by journal entries these transactions were unwound in the same way none of these transactions were accompanied by transfers of cash the drawing of checks or the issuance of notes additionally the termination agreements often called for assignments of notes in order to carry out their provisions but often no such assignments were made in circumstances such as these when the validity of financial transactions is called into serious question reliance upon bookkeeping entries will not suffice e reasonableness of income projections we have examined the reasonableness of projections of income expected to emanate from a transaction as a means of evaluating its economic_substance see eg 81_tc_184 affd in part revd in part and remanded 752_f2d_89 4th cir here petitioners insist that the partnerships' contemplated gross_profits in terms of or percent overrides and percent late fees were reasonable and consistent with contemporary standards in the leasing industry petitioners further point out that some of the payments including compensation fees and late fees were reported as taxable_income by the partnerships petitioners’ contentions that the transactions had economic_substance in the form of actual earnings that resulted in taxable_income in the later years of the partnerships are without merit the partners only lost money on these deals indeed fred and bruce promised them tax losses but the only loss they incurred was the economic loss of their cash payments which were absorbed by fees and other_payments to bbpa and machise fred structured the employee_leasing transactions so that the lessor partnerships would be on the cash_basis under the employee_leasing agreements the partnerships could not seek income in the form of rents for their leased employees until after the year in which the partnerships allegedly furnished and paid those employees thus the transactions were structured so that the partnerships were guaranteed a loss in every instance in the first year of operation their partners used their pro_rata shares of that loss to reduce or shelter unrelated taxable_income this sheltering of income is the only justification for establishing a structure in which the investors would automatically be deprived of any income in the first year of operation as we have said petitioners argue that under the transaction there was a reasonable prospect for a profit this argument conveniently overlooks the fact that in the critical year--the loss year--there was no prospect for any profit for any other result would have destroyed the raison d'etre for entering into the transaction in the first place 87_tc_1087 affd sub nom 854_f2d_755 5th cir affd sub nom 861_f2d_494 7th cir affd sub nom 865_f2d_97 6th cir affd sub nom 862_f2d_1486 11th cir 864_f2d_1214 5th cir affd sub nom 865_f2d_1088 9th cir affd sub nom 869_f2d_785 4th cir affd sub nom 870_f2d_21 1st cir affd sub nom 884_f2d_959 7th cir affd sub nom 897_f2d_915 8th cir the fact that the partnerships' tax returns reflected taxable_income in later years does not help petitioners tax returns are not proof of the statements made therein 7_tc_245 affd 175_f2d_500 2d cir the income reported by the partnerships was merely the unwinding of the circular transactions the partnerships' journal-entry recordings of income did not reflect the receipt of actual income the unwinding of the circular transactions provided no increase in wealth no gain either to the partnerships or their partners genuine income represents economic gain whether calculated under the haig-simons_definition see haig the concept of income--economic and legal aspects in readings in the economics of taxation musgrave shoup eds simons personal income_taxation or as expansively adumbrated by the supreme court in 348_us_426 indeed it is the lack of economic reality in the partnerships' reported income that explains and justifies respondent's willingness to concede that such income should be reduced to zero in the years affected petitioners however do not agree that their income was a sham for if they did so they would be required to agree that their deductions were shams as well in order to mitigate the tax effects of this income the partners instead extended their losses into those later years the did so either by investing in other mit partnerships or as schweiger and churchill have testified in other tax_shelters promoted by freddollar_figure the possibility of genuine future earnings for the partnerships was virtually nonexistent as a practical matter machise could wait for up to years to repay its compensation fee at that time machise would owe percent of the amount borrowed plus late charges that at least for some of the partnerships would have accumulated at a rate of percent per annum for years even though the interest was simple interest the partners would be still be faced with collecting from an entity that could be on a precarious footing accumulation of the late charges over the permitted 10-year 36schweiger identified one of those shelters as the school_bus operation pat gordon this court in batastini v commissioner tcmemo_1987_378 disallowed deductions claimed by investors in that shelter which was promoted by bbpa one of the participants in the school_bus tax_shelter was an entity named pat and gordon inc our findings in that opinion show that among the shareholders of pat gordon were anthony bucci joseph ingemi and richard adamucci who as noted above also acquired interests in mit period would effectively double the obligation moreover machise would be faced with paying compensation fees for a period of several consecutive years as each investor partnership's debts became due fred and bruce however provided no meaningful basis upon which the investors could expect that machise would be able to pay its debts after year to say nothing of paying years' worth of late charges the evidence noticeably lacks any contemporary forecast or analysis of machise's earning power or of any provision that it was making to create a fund that would enable it to pay its purported obligations fred did not provide for any such analysis or require any such provision and the partners did not ask for one in circumstances such as these the courts have concluded that any prospect of repayment is illusory as the court_of_appeals for the second circuit has stated in a similar situation at the end of twelve years the creditors could look only to the corporate assets to collect amounts still owed on the notes a trier could thus easily find that by then the corporate cupboards would be bare 989_f2d_1290 2d cir so it was in the cases at hand and we so find f insertion of other entities in determining a lack of economic_substance we have found significance in the fact that a promoter creates business entities to shield a partnership's assets from third parties helba v commissioner t c pincite here fred manipulated a number of entities purportedly participating in the employee_leasing programs in order to remove the participants' assets and liabilities from the channels of genuine commerce beginning with mit fred inserted qulart a shell corporation into the investment and payment circles that occurred within the later employee_leasing partnerships the stated purpose of qulart was to prevent machise from assigning the notes involved in the employee_leasing operations to third parties similarly in machise personnel co mpc a partnership that was essentially bucci’s alter ego acquired all of the financial_assets of machise subject_to related liabilities previously generated by the yearly employee_leasing agreements to which machise had been a party fred arranged this acquisition in order to reassure lenders and suppliers of machise who had questioned machise's receivables and several million dollars of liabilities to the mit mit mit and mit partnerships another new entity a partnership named mita was formed on date bucci had a 99-percent interest in mita and intercoastal had the 1-percent balance mita was formed to prevent the lawsuit brought by ingemi's widow who was suing bucci and his companies from affecting the tax_shelters the pervasive formation and use of these barrier entities in the employee_leasing operations contributes to our conclusion that these operations as structured by fred reflected efforts to avoid rather than to embrace economic reality a realistic review of the employee_leasing transactions under the factors set forth above shows that the transactions were shams lacking economic_substance existing only on paper mostly in the form of book entries respondent has properly denied the losses that resulted from the partnerships' claimed payments of compensation to machise's employees and independent contractors b lack of profit objective of the employee_leasing partnerships the foregoing conclusion that the operations of the partnerships lacked economic_substance is sufficient to justify denial of the deductions claimed by the partnerships 954_f2d_836 2d cir affg per curiam fox v commissioner tcmemo_1988_570 nevertheless we look at the lack of profit objective to provide further support for our conclusion the deductions that produced the claimed partnership losses at issue arose from the expenses of meeting the payroll costs of machise wages and salaries and other compensation paid to service providers are deductible under sec_162 which allows a deduction for expenses_incurred in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered in 480_us_23 the supreme court said that in order for a taxpayer to be in a trade_or_business within the meaning of sec_162 the primary purpose for engaging in the activity must be for profit the supreme court stated the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit id pincite the court_of_appeals for the third circuit has explained it is well established that in order to take a deduction for expenses_incurred in carrying out a trade_or_business the taxpayer must have entered into the venture with the primary and predominant purpose and objective of making a profit 830_f2d_499 3d cir affg tcmemo_1986_156 while a reasonable expectation of profit is not essential the profit_motive must be bona_fide id citing 80_tc_972 affd without published opinion 742_f2d_1441 2d cir affd sub nom 731_f2d_230 4th cir zemel v commissioner 734_f2d_9 3d cir rosenblatt v commissioner 734_f2d_7 3d cir kratsa v commissioner 734_f2d_6 3d cir leffel v commissioner 734_f2d_6 3d cir hook v commissioner 734_f2d_5 3d cir a determination of profit objective is to be made with reference to the actions and expectations of those individuals who manage the affairs of the partnership id citing fox v commissioner supra pincite8 this court has recently discussed the nature of this for- profit test see 100_tc_271 affd sub nom 29_f3d_98 2d cir in the cases at hand whether the participants must have profit as their primary purpose or whether it suffices that they have an actual and honest profit objective does not matter they have shown neither the subjective test for business purpose--or profit objective--shares many characteristics with the objective economic_substance test 92_tc_827 we have already discussed many of these characteristics in our consideration of economic_substance those considerations apply with equal force to our conclusion that the transactions at issue lacked business_purpose and a profit objective the court_of_appeals for the third circuit has also explained whether the partnership has the requisite profit objective is an issue of fact which must be resolved by examining the surrounding facts and circumstances in making this determination greater weight should be given to objective facts than to a mere declaration of the taxpayer's intent the burden of proving the requisite profit objective rests with the taxpayer simon v commissioner supra pincite citations omitted in these cases the individual who in fact managed the affairs of the partnerships was fred the principal of bbpa who had structured the transactions his role was consistent with bbpa's undertakings that it would manage the partnerships the surrounding facts and circumstances of fred's operations reveal the absence of a profit objective fred designed the partnerships not to produce a profit but rather to produce a loss his objective was not economic gain but rather tax_avoidance under fred’s plan the partners of the partnerships would have to wait as long a sec_11 years before they could expect to see a profit their only client--machise--had the option of waiting that long before paying the compensation fee during those years the partners' only recourse was to wait moreover the transactions were so structured that their waiting would be in vain fred eliminated any prospect for partnership profits well before the partnerships had an opportunity to collect them fred acting on his own initiative executed termination agreements for all the partnerships except w a which he eliminated as a mutual mistake these actions guaranteed that the partners would never have a chance to earn a return on their investments fred's actions are inconsistent with his claims that the partnerships had a profit objective his deliberate postponement of profits and his interposition of the termination agreements show the absence of a profit objective it appears that changes in the tax law forced fred's hand fred interpreted the tax_reform_act_of_1986 as requiring the partnerships to accrue currently and report the large amounts of phantom income that fred's paper transactions had generated in his view the legislation thus created the likelihood that the partners would be required to pay taxes on income that they would never receive the employee_leasing schemes were thus no longer workable and fred had to terminate them even if the tax_reform_act_of_1986 had not been enacted we are convinced that fred would have been required to come up with termination agreements or something like them as discussed supra pp there was no reasonable basis upon which to project profitable operations without the termination agreements or their equivalents the time would come when machise would have to pay its debts beginning in machise would be required to pay not only its current payroll costs but also those obligations that had accumulated years earlier in its employee_leasing agreement with mit it would also owe or percent of these accumulated amounts as overrides and in the case of mit and mit it would also owe accumulated but unpaid interest machise's burden would continue year after year as its obligations to make multimillion-dollar payments to mit then to mit mit mit mit mit and mit became due one after another it is difficult to believe that machise could survive such economic burdens--indeed machise appears to have collapsed even before its repayment obligations arose if machise did not survive the parties would never recover their money and as we have noted matters could get even worse if machise failed its creditors might attempt to collect on the partners’ notes to machise fred would then need the termination agreements or something like them to cancel the partners' notes to machise before its creditors could try to collect otherwise as fred feared the investors might well be seriously displeased we therefore believe that fred planned for the termination agreements or their equivalent at the outset of his employee_leasing programs we recognize that fred and bruce provided the prospective investors with projected figures showing that ideally the partners stood to profit upon their investments in the partnerships these profits would come in the form of accrued compensation fees and late charges fred has not provided any factual basis for assuming that these figures were realistic the projections existed only in the abstract they appear to be based only upon the hopeful notion that machise would earn enough to pay off its compensation fees and late fees and still stay in business we do not find such figures convincing they fall far short of being the fact-based realistic calculations demanded by profit-motivated investors before they place their money at risk cf 90_tc_44 moreover as we noted earlier fred extended his tax planning services to include eliminating liability for the income that the partnerships would report in their later years such income was largely phantom income it produced no gain but merely reflected the unwinding of the circular employee_leasing structures fred therefore undertook to preclude any liability of his clients for this noncash compensation fee or late fee income by the expedient of placing them in other tax_shelters moreover neither fred nor bruce nor any of the partners in the leasing partnerships demonstrated even a remote knowledge of the fuel trucking industry in which their partnerships had allegedly invested several millions of dollars although the partnerships were allegedly in the employee_leasing business fred and bruce did nothing to pursue a profit for those businesses they instead ceded to machise all rights and responsibilities for hiring assigning paying and firing the allegedly leased employees and independent contractors in sum the managing partners took absolutely no steps to protect or further the interests of their partnerships 80_tc_914 the partnerships' history of cash expenditures further vitiates any notions of their business purposes the cash flowing out of the leasing partnerships is not consistent with a profit-oriented business the cash did not go directly to the trucking enterprise instead it went to fred's firm bbpa bbpa then split the investor cash with machise based upon the line- of credit notes or later upon bbpa's sharing the cash after taking out its promoters' fee moreover when the termination agreements were signed the cash stayed with bbpa or machise none was returned to the partners with the apparent exception of dr crescenzodollar_figure the partners merely received bookkeeping credits against their notes here as in 80_tc_972 the record is devoid of evidence that the partners' investment-- was in any way determined with a true regard for the profitability of the activity the negotiations were conducted only with a view toward benefiting both the promoters in cash and potential partners in tax benefits there is another characteristic frequently used in discerning a partnership’s valid profit objectives as opposed to its tax_avoidance purposes the courts have considered the experience of the partnerships’ management in conducting the 37the facts see supra p indicate that dr crescenzo's recovery stemmed from a buyout of his partnership interest--by fred and bruce and richard adamucci--that appeared to be part of a global_settlement that took dr crescenzo out of all or most of his bryen-promoted tax_shelter interests partnerships' businesses in comparison with the management’s background in structuring and promoting tax_shelters 830_f2d_499 3d cir see 84_tc_564 here neither fred nor bruce has demonstrated any effective knowledge of either employee_leasing or the fuel trucking industry fred and bruce are however experienced accountants who have extensive backgrounds in structuring and promoting tax_shelters their firm handled the tax reports and filings of all parties that participated in the employee_leasing deals we are convinced that fred and bruce were selling their clients tax savings and nothing else of substance some partners of these partnerships have testified that they were motivated to invest by the profits offered by machise's oil trucking activities however the investors played essentially passive roles in determining profit motivations we look to the activities of fred and bruce who managed the partnerships moreover in determining the existence of a profit objective we give greater weight to objective facts than to a taxpayer's statement of intent simon v commissioner supra 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs the promoters and partners knew enough to stress at trial their personal hopes of great profits thus while fred urged them to tell the truth he also reminded the partners that their attorney will expect you to testify to the true facts that you knew that you were at risk for dollar_figure and that you expected to earn on your investment which would be more than enough to pay your note the entire record shows that any such hopes and expectations were without foundationdollar_figure ii the pettisanis are not entitled to deductions for interest claimed on their long-term notes in order for interest to be deductible under sec_163 the underlying indebtedness must be genuine 364_us_361 the presence of deferred debt that is not likely to be paid is an indication of a lack of economic_substance id 86_tc_848 affd per curiam 841_f2d_264 9th cir 83_tc_542 affd 798_f2d_65 2d cir therefore where a debt transaction is not conducted at arm's length by two economically self-interested parties or where a debt is incurred in peculiar circumstances indicating that it will not be paid we have disregarded that 38the nonexclusive list of nine factors for determining the presence or absence of a profit_motive listed in sec_1_183-2 income_tax regs has often been used for determining the presence or absence of a business_purpose in an alleged sham 28_f3d_1024 10th cir affg 99_tc_132 937_f2d_1089 6th cir revg and remanding 91_tc_733 868_f2d_833 6th cir affg in part revg in part and remanding tcmemo_1986_569 a detailed examination of these factors would result in a decision against petitioners factor manner in which taxpayer carries on the activity in particular weighs heavily against petitioners debt for tax purposes see eg 790_f2d_1463 9th cir affg webber v commissioner tcmemo_1983_633 80_tc_588 affd and remanded 748_f2d_908 4th cir 77_tc_1326 roe v commissioner tcmemo_1986_510 affd without published opinion sub nom sincleair v commissioner 841_f2d_394 5th cir in the presence of such peculiar circumstances we examine the substance of the debt and are not guided solely by its form waddell v commissioner supra we have therefore often refused to give effect to notes that appear on their face to be recourse notes but that were unlikely ever to be enforced because of surrounding circumstances see eg waddell v commissioner supra helba v commissioner t c pincite1 79_tc_570 dollar_figure the pettisanis have claimed deductions for interest allegedly paid on their long-term recourse notes to machise made pursuant to their investment in the mit tax_shelter in years after machise allegedly repaid the so-called advances from mit by circling a note back through the partnership this note was then deemed distributed to the partners and then applied 39other instances in which we have refused to give effect to allegedly recourse notes in similar tax-shelter situations occur for example in fritz v commissioner tcmemo_1991_176 maultsby v commissioner tcmemo_1989_659 diego investors-iv v commissioner tcmemo_1989_630 to make payments on the partners' 12-percent notes to machise each year bbpa treated some part of the partners' note payments to machise as the partners' payment of interest frank and lucille pettisani accordingly claimed schedule e interest_expense deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on frank pettisani's investment in mit for the years through respectively respondent has disallowed these deductions as lacking economic_substance we agree respondent is correct the congeries of factors that show the employee_leasing transactions to be without economic_substance similarly dispose_of the interest deductions at issue the alleged payments of interest were only a part of a prearranged plan devised by fred there was no independent third-party lender to whom the interest was owed fred's plan instead provided that machise would be both the lender and the debtor in the same transaction thus when machise made payments on its debts to the partnerships those payments circled back to it as the partners' payments including interest on their debts to machise there were no cash payments such repayments as were made took the form only of notes or bookkeeping entries the pettisanis' alleged payments of interest were thus only part of the paper circle of obligations that circle gave the illusion of interest payments but lacked economic_effect there was no possibility that the pettisanis' notes would enter into the world of commercial reality commercial reality might have intruded if machise encountered financial difficulty and its creditors undertook to collect those notes fred precluded collection of the notes by executing termination agreements on behalf of both the alleged debtors and lenders in the employee_leasing agreements he did so in order to get rid of the risk that the notes would ever be paid the pettisanis' claimed interest payments are based upon a debt transaction that was not conducted at arm's length by two economically self-interested parties moreover that debt is based upon peculiar circumstances --in particular offsetting transactions and the mit termination agreement--indicating that it would not be paid for tax purposes we therefore disregard that debt and the interest it allegedly generated respondent properly disallowed the interest deductions claimed by the pettisanis iii intercoastal is not entitled to deduct from its income the accrued interest management fees or override payments to the leasing partnerships the final substantive question is whether intercoastal through its subsidiary machise was entitled to deduct amounts generated by its dealings with the partnerships once again the factors that show the employee_leasing transactions to be shams also apply to the intercoastal machise deductions it is obvious that machise was induced to participate in the employee_leasing program by the promise of substantial tax benefits in exchange for running its business normally it would pay percent of its payroll costs but accrue and deduct or percent as payable to the partnerships these accruals included the override plus interest accrued but never paid plus management fees based upon amounts that the partnerships allegedly paid to bucci or to his alter ego mita machise accrued and deducted these amounts in excess of its basic payroll costs but never paid them the alleged payments occurred only in the form of offsetting bookkeeping entries and checks or notes that were integral parts of the money circles the partnerships received no cash from these purported payments although the payments were designed to appear to be loan repayments their effect was simply to complete the circle so that machise could deduct amounts that it would never pay additionally the services for which machise allegedly paid overrides did not bring about any economic consequence in the business conducted by machise they are thus without effect for tax purposes see 248_f2d_487 2d cir remanding tcmemo_1956_165 although the partnerships allegedly undertook to provide employees and to save administrative and overhead costs for machise there were no such savings machise and its officers continued to bear the administrative costs they kept and maintained records decided whom to hire and fire made work assignments and decided about payments for the pension_plan they provided the money for the payroll costs in terms of machise's business the partnerships were nonentities the alleged payments of overrides to the partnerships lacked economic_substance or a profit objective petitioners have failed to prove otherwise and the deduction of these amounts by machise intercoastal is properly denied petitioners have also failed to establish any economic consequence or business_purpose for the management fees paid_by machise to intercoastal or to bucci's alter ego mit associates bucci and ingemi and then bucci alone ran the operations of machise with no apparent regard to the execution of any management agreement by machise they did so before execution of the employee_leasing agreements and they continued to do so afterward petitioners have not demonstrated how much if any of the management fees at issue represented the actual cash compensation received by bucci in his capacity as head of machise once again the management fees appear to have taken the form of mere bookkeeping entries or uncashed checks designed to lower intercoastal machise's actual exposure to income taxes petitioners have failed to demonstrate that the management fees reflected economic_substance or that they were incurred with a profit objective their deductions claimed for amounts in excess of basic payroll costs are properly denieddollar_figure 40petitioners also complain that while respondent has disallowed payments made by machise for management fees and overrides respondent has not credited bbpa or mita or bucci with the income reported by them from such transactions the petitioners’ claims and arguments in support of intercoastal machise's deductions of interest lack the specifics needed to make a detailed analysis respondent claims that the disallowed interest is that paid_by machise on its notes to the investors or to qulart plus that paid upon machise's line-of- credit borrowings from bbpa petitioners state that there was no interest_paid on machise's notes to the investors or to qulart the interest at issue related only to the line-of-credit loans from bbpa on brief neither party asserts that the late fees payable on the postponed compensation fees are implicated the disallowed interest deductions for the fiscal years ending in through were substantial leading us to believe that more than the letter-of-credit interest is at issue in any event petitioners have not shown that the accrual and deduction of interest payments by machise reflected economic_substance the interest claimed as deductions by machise in the employee_leasing transactions was only paid pursuant to obligations in the repayment circle of notes and journal entries that made up the employee_leasing financial structure machise paid no cash in the form of such interest instead it accrued these amounts only as part of the repayment circle any payment took the form of offsets that circled from machise to bbpa or to the partnerships to the partners and then back to machise as obvious response to this complaint is that the tax_liabilities of bbpa mita and bucci are not now before us with all other purported debts in the employee_leasing circles the interest is based upon purported loan transactions that were not conducted at arm's length by independent parties moreover those debts are affected by peculiar circumstances --here fred's unrestricted ability to set off and cancel loan agreements--that indicate that the debts would not be paid the deduction of the interest is properly denieddollar_figure iv the transactions at issue are not recognized for purposes of claiming deductions or reporting income a in summary in these cases fred designed circular programs of offsetting obligations for tax purposes he treated these obligations as commercially valid independent transactions for economic purposes however he treated them as self-canceling transactions the tax characteristics of a transaction must reflect the economic reality of that transaction we have found that these transactions had neither economic_substance nor a profit objective on the basis of the legal principles discussed above we hold that they had no tax effects it follows that respondent's disallowances of the claimed deductions are sustained 41fred has also argued that some part of the payments of overrides constituted the payment of interest by machise as stated see supra note those overrides are illusory and are not to be given effect for tax purposes b no procedural defense to determined deficiencies petitioners have asserted a number of procedural defenses to the determined deficiencies and adjustments but none of these defenses is well founded we do not consider persuasive or even relevant the fact that respondent may have accepted without protest earlier filings from the partnerships it is well settled that the commissioner's prior determinations do not relieve a taxpayer of its burden of proving error in the commissioner's current determination 60_tc_368 affd 519_f2d_1280 10th cir petitioners also claim that statutory developments have removed respondent's authority to disallow deductions for the years at issue they argue that congress has instead provided a different arrangement in sec_448 that provision was enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2345 it requires a tax_shelter to report taxable_income on the basis of a phased-in change from the cash_method to the accrual_method beginning in petitioners argue that they complied with this provision they conclude that respondent contravened this provision and acted without authority in disallowing the partnerships' cash_basis deduction of employee_leasing costs for years prior to petitioners assume too much in enacting sec_448 congress did not cancel the threshold requirement that only substantive transactions will be given effect for tax purposes the court_of_appeals for the third circuit has recently stated that economic_substance is a prerequisite to any code provisions allowing deductions united_states v wexler f 3d pincite quoting lerman v commissioner f 2d pincite there is no indication that congress in forbidding tax shelters' use of cash accounting methods after intended to validate earlier sham transactions such as those at issue cf knetsch v united_states u s pincite we reject as frivolous another procedural argument advanced by petitioners they allege that respondent has accepted certain partnership returns most notably that of mit in a year in which mit reported substantial taxable_income petitioners then argue that respondent has violated a duty_of_consistency specifically they charge respondent with failure to propose adjustments to those returns and to eliminate the reported income because it arises from a sham_transaction respondent's lack of consistency petitioners conclude works a retroactive quasi-estoppel this estoppel bars respondent's defense of the asserted deficiencies arising from mit 82's alleged activities in the taxable years properly before the court petitioners have cited no authority that supports this quasi-estoppel argument nor have they established its factual 42petitioners' brief on this point refers to the provisions of the unified partnership proceedings under secs and dicta from this court's opinion in roberts v commissioner predicate respondent has not violated any duty_of_consistency to the contrary respondent having become aware of the facts of petitioners' situation has consistently maintained that the partnerships and their transactions are shams petitioners have not shown that respondent's actions in any way prevented them from filing administrative adjustment requests for the years in which the partnerships reported income in rejecting a similar estoppel argument we have stated we need only comment that there was no fraud concealment misrepresentation omission negligence violation of duty or unfair conduct on the part of respondent this being the case we cannot say that petitioners were misled or actually relied upon any representation or omission of the respondent 36_tc_395 see 854_f2d_755 5th cir affg 87_tc_1087 mertens law of federal income_taxation sec pincite moreover the doctrine_of consistency does not impose an affirmative duty upon respondent to stay on the lookout and to analyze for error petitioners' returns for years later than those in issue if the underlying transactions were shams and the income was not properly reported in earlier years it was petitioners' responsibility to file corrective administrative adjustment requests under sec_6227 petitioners have filed t c petitioners' citation of these authorities in this context stretches them far beyond any reasonable application several such requests in these consolidated proceedings these requests show that fred and bruce understand the procedures for protecting the interests of their clients followed to its logical end petitioners' quasi-estoppel argument would yield absurd results petitioners' argument simply put is that because they did not protect their interests for some of the partnerships' later years respondent has the responsibility to do so for them under the doctrine_of consistency therefore petitioners' own failure_to_file requests for administrative adjustments would estop respondent from defending asserted deficiencies or adjustments for the years properly before the court petitioners have offered no authority to support an argument so bizarre and we decline to accept it nevertheless it is clear that the partnerships' requested administrative adjustments for some of the income-reporting years should be granted as respondent has conceded if the transactions are shams for purposes of tax deductions they are shams for purposes of reporting taxable_income sheldon v commissioner t c pincite if a transaction is devoid of economic_substance it simply is not recognized for federal taxation purposes for better or for worse lerman v commissioner f 2d pincite respondent has conceded that if we determine the partnerships are shams that are not entitled to deduct losses for their prior years it would be appropriate to give effect to the requested adjustments eliminating income reported for the later years respondent's concession should not be affected by the fact that while we did not determine the partnerships themselves to be shams we have determined that their transactions were shams petitioners in the fred bryen promotions series of cases who have signed piggyback agreements should be treated similarly because the transactions were shams it follows that these petitioners did not receive taxable_income from those transactions the amounts received through the transactions that we have determined to lack economic_substance or a business_purpose must therefore be subtracted from the taxable_income reported by those partners for the years at issue and their partnerships' taxable_income thereby reduced see arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 respondent's opening brief lists those years that are open and subject_to adjustment for purposes of eliminating income reported petitioners' reply brief asserts that respondent's list omit sec_2 such years this is the sort of administrative matter that the parties should resolve during the rule process we urge them to do so in the same vein machise intercoastal has made another point that we believe to be correct for the years at issue it urges that if it may not deduct the interest at issue neither should it be charged with the corresponding interest_income or other income reported but not actually received as a result of the sham transactions with the partnerships this again is a matter for administrative adjustment by the parties c no need to address other issues as noted above the court_of_appeals for the third circuit has recently stated that economic_substance is a prerequisite to any code provisions allowing deductions united_states v wexler f 3d pincite citing lerman v commissioner supra here the parties have raised other issues some of them highly technical in view of the pervasive lack of economic_substance in the transactions before us we need not and do not address them to reflect the foregoing an appropriate order will be issued
